



EXHIBIT 10.1


REDEMPTION AGREEMENT




This REDEMPTION AGREEMENT (this “Agreement”) is made and entered into as of the
30th day of August, 2016, by and among Southern Diversified Timber, LLC, a
Delaware limited liability company (the “Company”), Plum Creek Timber Operations
I, L.L.C., a Delaware limited liability company (“PC Member”), TCG Member, LLC,
a Delaware limited liability company (“TCG Member”) and the other parties listed
on the signature pages hereto. Capitalized terms used, but not defined, herein
have the meaning specified in the Second Amended and Restated Limited Liability
Company Agreement of Southern Diversified Timber, LLC, effective October 1,
2008, as amended from time to time (the “LLC Agreement”).




RECITALS


A.TCG Member and PC Member entered into a Contribution Agreement dated August
22, 2008, which contemplated the formation of the Company, the contribution by
TCG Member of $783,000,000 to the Company in exchange for a membership interest
therein, and the contribution by PC Member of 100% of the equity interests in
Plum Creek Contribution Partner, LLC, a Delaware limited liability company
(which owned and leased certain timberlands, real property and personal
property), to the Company in exchange for an equity interest therein (the
“Contribution Agreement”).


B.The Company was formed as a limited liability company on September 24, 2008,
pursuant to the provisions of the Delaware Limited Liability Company Act (6.
Del. Code Sec. 18-101 et seq.).


C.In accordance with the LLC Agreement, TCG Member made a capital contribution
of $783,000,000 to the Company in exchange for a common interest therein (the
“TCG Member Interest”), PC Member made an in-kind contribution of, and assigned,
100% of the equity interests in Plum Creek Contribution Partner, LLC, to the
Company in exchange for a common interest and preferred interest therein, and
Plum Creek Contribution Partner, LLC was merged with and into the Company with
the Company being the surviving entity.


D.The LLC Agreement provides that at any time after the seventh anniversary of
the date when property and capital were contributed to the Company by PC Member
and TCG Member, but before June 30, 2016, TCG Member has the right to cause the
TCG Member Interest to be redeemed by the Company in exchange for a distribution
with a Fair Market Value equal to TCG Member’s Capital Account as adjusted to
reflect the Fair Market Value of the Company’s assets at such time in accordance
with Treasury Regulations Section 1.704-1(b)(2)(iv)(f) (the “TCG Member Capital
Account Balance”).


E.The Company has formed Southern Diversified, LLC (formerly Southern
Diversified Timber Temporary, LLC), a Delaware limited liability company, as a
wholly-owned subsidiary (the “Subsidiary”) and commenced the assignment and
contribution to the Subsidiary of the Company’s right, title and interest in the
real property specified on Schedule A hereto (the “Properties”), the long term
timber leases specified on Schedule B hereto (the “Leases”), the contracts,
leases and permits specified on Schedule C hereto (the “Contracts”), the timber
sale agreements


sf-3683812

--------------------------------------------------------------------------------





specified on Schedule D hereto (the “Timber Sale Agreements”), and all personal
property, intangible property and operating assets specified on Schedule E
hereto the (collectively, “Operating Assets” and together with the Properties,
the Leases, the Contracts, the Timber Sale Agreements and the Operating Assets,
the “Subsidiary Property”).


F.On June 27, 2016, pursuant to the LLC Agreement, TCG Member issued a
redemption notice to the Company and PC Member which provides that TCG elected
to exercise its right to have the TCG Member Interest redeemed by the Company in
accordance with the LLC Agreement. The Company and PC Member acknowledged such
election and agreed to undertake the redemption of the TCG Member Interest in
exchange for 100% of the equity interests in the Subsidiary (which shall own all
of the Subsidiary Property at the Closing) plus cash in an amount equal to the
difference between the Fair Market Value of the TCG Member Capital Account
Balance and the Subsidiary Property.


G.Immediately prior to the Redemption (as defined below) Weyerhaeuser NR
Company, a Washington corporation (the “WNR Member”) shall be admitted as a
member of the Company with an interest of 1% of the Company’s common interests
in exchange for the contribution by it of $9,600,000 to the Company.


NOW, THEREFORE, in consideration of the promises contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:


1.Redemption.


(a)Subject to the terms and conditions hereof (i) the TCG Member Interest shall
be redeemed at the Closing (as defined below), (ii) the Company shall
distribute, sell, assign, transfer and convey to TCG Member 100% of the equity
interests in the Subsidiary (which shall own all of the Subsidiary Property at
the Closing), and (iii) the Company shall pay an amount in cash to TCG Member
equal to the difference between the Fair Market Value (as determined in
accordance with Section 2(c) below) of the TCG Member Capital Account Balance
and the Subsidiary Property at the Closing (clauses (i), (ii) and (iii), being
referred to herein, collectively, as the “Redemption”).


(b)Immediately following Redemption, TCG Member shall become the sole member of,
and have an undivided 100% interest in the Subsidiary, TCG Member shall no
longer be a Member of the Company, and PC Member and the WNR Member shall
continue as the Members of the Company (the “Remaining Members”).


(c)To the extent that the cash received by TCG Member at the Closing is less
than the difference between the Fair Market Value of the TCG Member Capital
Account Balance and the Fair Market Value of the Subsidiary Property at the
Closing (with the Fair Market Value determined, in each case, in accordance with
Section 2(c) below), the Company shall pay an amount of cash equal to such
shortfall to TCG Member no later than 30 calendar days following the Closing.


2.Closing. The transaction contemplated by this Agreement, including the
Redemption, shall occur at 5:00 p.m. (Pacific) on August 31, 2016 (the
“Closing”) at the offices of the Company, One S.W. Columbia, Suite 1700,
Portland, OR 97258, or at such other place as the TCG Member and the PC Member
may mutually agree upon.




2





--------------------------------------------------------------------------------





(a)On or prior to the Closing, the Company shall deposit the following with the
Subsidiary (with copies to TCG Member as TCG Member may reasonably request) upon
satisfaction of the conditions precedent described in Section 8 below:


(i)all deeds, assignments, and/or other conveyance instruments (or their local
equivalent) as necessary or appropriate under applicable law (“Deeds”) to convey
to the Subsidiary fee simple title or leasehold title of the Properties, in each
case in recordable form and subject only to applicable Permitted Exceptions (as
defined below);


(ii)duly executed counterparts of the assignment and assumption agreements under
which the Company assigned to the Subsidiary and the Subsidiary assumed all of
the Company’s right, title and interest in and to the Leases, Contracts, and
Timber Sale Agreements;


(iii)a bill of sale and assignment, duly executed by the Company conveying to
the Subsidiary, to the extent assignable, any and all of the Company’s interest
in the Operating Assets;


(iv)Copies of notices issued to the tenants of the Properties, duly executed by
the Company, informing the tenants of the transfer of the Company’s interest in
the Properties to the Subsidiary and, if applicable, the Subsidiary’s future
liability for their security deposits under applicable leases;


(v)A certificate, prepared in accordance with Section 1445 of the Internal
Revenue Code of 1986, as amended (“Code”), and the regulations thereunder, duly
executed by the Company, certifying its non-foreign status;


(vi)Each of the Deeds, Leases, Contracts, Timber Sale Agreements, in original
form if available, or otherwise a copy thereof;


(vii)Each tenant file, ledger card, rent roll and material correspondence
relating to tenants or vendors to the Properties;


(viii)All keys for any improvements and operating assets to the extent they are
in the possession or control of the Company;


(ix)All such other documents duly executed by the Company and the Subsidiary as
may be reasonably necessary or desirable to consummate the transaction
contemplated herein, including any certifications, statements or affidavits
reasonably required in connection with (y) the assignment of any title insurance
policies to the Subsidiary, and (z) the determination of state, county and local
transfer taxes applicable to the transaction, including an owner’s affidavit and
gap indemnity in a form reasonably acceptable to the TCG Member; and


(x)All funds reasonably necessary to close the transaction contemplated by the
terms and conditions of this Agreement and necessary to pay the closing costs
and expenses related to the transaction contemplated hereunder (other than those
costs and expenses that are required to be paid by the Company), including title
insurance, escrow fees, recording fees and any applicable transfer taxes.


3





--------------------------------------------------------------------------------







(b)On or prior to the Closing, TCG Member shall deposit with the Company at the
Closing upon satisfaction of the conditions precedent described in Section 8,
all documents duly executed by TCG Member as may be reasonably necessary or
desirable to consummate the transaction contemplated herein, including any
certifications, statements or affidavits reasonably required in connection with
(y) the assignment of title insurance policies, and (z) the determination of
state, county and local transfer taxes applicable to the transaction including a
certificate, prepared in accordance with Section 1445 of the Code and the
regulations thereunder duly executed by TCG Member, certifying its non-foreign
status and the Designation of Tax Matters Partner for Southern Diversified
Timber, LLC, the form of which is set forth on Exhibit A hereto.


(c)At least two business days prior to the Closing, the Company, PC Member and
TCG Member shall confer with respect to the Fair Market Value of the TCG Member
Capital Account, the Fair Market Value of the Subsidiary Property and other
monies required to effectuate the Redemption and the Closing and execute a
settlement statement based on the estimated August 31, 2016 balance sheet (the
“Initial Settlement Statement”) to be mutually agreed upon prior to the Closing.
The Initial Settlement Statement and the Final Settlement Statement (as defined
below) shall provide line items reflecting the mutually agreed upon (subject to
Section 13(b) below) Fair Market Value of the TCG Member Capital Account Balance
and Subsidiary Property at the Closing; provided that the Fair Market Value of
the promissory note (the “Note”) with Plum Creek Ventures I, LLC, as borrower,
and the Properties shall be as set forth on Schedule F hereto. Notwithstanding
any provision of this Agreement to the contrary, in the event that the parties
are unable to reach mutual agreement on such items prior to the Closing, the TCG
Member shall be entitled to redeem the TCG Member Interest at the scheduled
Closing in exchange for the Subsidiary Property and invoke the appraisal process
specified in Section 9.17 of the LLC Agreement in order to determine any
additional amounts due pursuant to Section 1(c) above.


(d)All closing costs and expenses related to the transaction contemplated
hereunder, including title insurance, escrow fees, recording fees and any
applicable transfer taxes shall be accounted for as costs incurred by the
Company and allocated among TCG Member and the Company as set forth in the Final
Settlement Statement.


3.Title. Upon distribution of 100% of the equity in the Subsidiary to the TCG
Member at the Closing, the Subsidiary shall own all right, title and interest in
the Subsidiary Property (with applicable interests recorded in the official
records of each applicable state and county) subject to mutually agreed upon
exceptions to title specified in Schedule G (the “Permitted Exceptions”).


4.The Effect of the Redemption.


(a)The parties acknowledge that the value of the TCG Member Interest reflects
TCG Member’s Capital Account as adjusted to reflect the Fair Market Value of the
Company’s assets immediately prior to the Closing in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(f).


(b)Distributions and payments made to TCG Member in accordance with Section 1
shall be treated for U.S. federal income tax purposes as payments in liquidation
of the TCG Member Interest, within the meaning of section 736(b) of the Code,
and TCG Member shall accordingly cease to be a “partner” in the Company for U.S.
federal income tax purposes. In connection with such


4





--------------------------------------------------------------------------------





liquidation, the Company shall apply the interim closing of the books method
under Code section 706 and the Treasury Regulations issued thereunder using the
calendar day convention.


(c)Except for the pro-rations allowed or payable to TCG Member as set forth in
the Initial Settlement Statement and other amounts due to TCG Member under this
Agreement, TCG Member shall assign and transfer to the Company, effective upon
the Closing, all of TCG Member’s right, title and interest in the Company, and
execute and deliver to the Company any additional documentation requested by the
Company in order to confirm such redemption and the withdrawal of TCG Member as
a Member in the Company.


(d)To the extent that any liabilities directly attributable to the operations of
the Company since the date of the Company’s formation to the Closing were not
previously allocated among PC Member and TCG Member and are not reflected in the
Final Settlement Statement, such liabilities shall be allocated between the
Company and the Subsidiary (and the successors of the Company and the
Subsidiary, respectively) on the basis of the relative Capital Accounts of PC
Member and TCG Member as calculated immediately prior to the initial Redemption
payment (taking into account all Capital Account book-ups made in connection
with the Redemption and assuming for this purpose that PC Member represents the
interests of the Company and the TCG Member represents the interests of the
Subsidiary); provided, however, that 100% of (x) any tax liabilities, costs or
expenses (including attorney fees, costs and expenses) relating to or arising
from IRS adjustments to the Form 1065 of the Company for the year ended December
31, 2008, as set forth in the Notice of Final Partnership Adjustment dated July
20, 2016, any adjustments arising therefrom in a subsequent period, and any
litigation of any such matters (but not any other tax liabilities attributable
to the operations of the Company or transactions of the Company during the
period extending from the Effective Date specified under the LLC Agreement to
the Closing), without regard to the timing of actual payments or settlement of
such adjustments shall be allocated for this purpose solely to the Company, PC
Member and their respective Affiliates (“FPA Adjustments”), and (y) any
liabilities directly attributable to any gross negligence or willful misconduct
of the TCG / Southern Diversified Manager, LLC (the “Former Manager”) shall be
allocated for this purpose solely to the TCG Member.


(e)Immediately following the Closing:


(i)     The Limited Liability Company Agreement for Southern Diversified, LLC
shall be amended and restated to reflect that TCG Member is the sole member of
the Subsidiary and has full power and authority to manage the Subsidiary’s
business, property and affairs;


(ii)    The Former Manager shall resign and withdraw from the Company as Manager
and shall be replaced as the Company’s “tax matters partner” pursuant to the
Designation of Tax Matters Partner for Southern Diversified Timber, LLC, the
form of which is set forth in Exhibit A hereto;


(iii)     A replacement Manager shall have been appointed to manage the Company
or the LLC Agreement shall have been modified to provide that the Company shall
be member managed;


(iv)     a certificate of amendment to the Company’s certificate of formation
shall be filed with the Delaware Secretary of State within 15 days following the
Closing to change the name of the Company to “Weyerhaeuser SDT, LLC”;


5





--------------------------------------------------------------------------------







(v)     the Timber Harvest Agreement entered into between the Southern
Diversified LogCo LLC and the Company dated October 1, 2008, as amended, shall
terminate and have no further effect;


(vi)     the Property Management Agreement entered into between Campbell Global,
LLC (formerly The Campbell Group, LLC) and the Company shall terminate and have
no further effect; and


(vii)     the LLC Agreement shall be amended and restated as necessary to
reflect the matters set forth herein.


5.Representations, Warranties and Covenants. The TCG Member represents and
warrants to and covenants with the Company that as of the Closing:


(a)The TCG Member Interest is free and clear of all liens, security interests,
encumbrances, charges, pledges, claims of others, commitments, agreements or
equitable interests of any kind whatsoever, the TCG Member is the sole owner of
the TCG Member Interest, and the TCG Member has complete and unrestricted right,
power and authority to enter into this Agreement and redeem the TCG Member
Interest, or any part thereof;


(b)This Agreement and the documents and instruments to be executed and/or
delivered by the TCG Member pursuant hereto or in connection herewith have been
duly authorized, executed and delivered by it; all consents and approvals
required by it in connection herewith have been obtained; and it has all the
necessary power and authority to perform its obligations under this Agreement;


(c)The execution, delivery and performance of this Agreement by it does not
conflict with or constitute a breach of or a default under any agreement or
instrument to which it is a party or to which it is bound;


(d)It is familiar with the business and operations of the Company, has made its
own independent investigation and has obtained all information it considers
necessary or appropriate in electing to redeem its TCG Member Interest; and


(e)All financial statements provided to the Members prior to Closing pursuant to
Section 11.2 of the LLC Agreement met the requirements of the LLC Agreement, no
material default exists with respect to any material obligations of the Company,
and no material litigation is pending against the Company or the Properties.


6.Representations, Warranties and Covenants. The Company represents and warrants
to and covenants with TCG Member and PC Member that as of the Closing:


(a)Subject to Permitted Exceptions (i) all of the Subsidiary Property specified
on Schedules A, B, C, D, and E hereto have been unconditionally and irrevocably
assigned, transferred, set over and contributed to Subsidiary, (ii) the
Subsidiary Property shall be owned by the Subsidiary at the Closing, free and
clear of all liens, security interests, encumbrances, charges, pledges, claims
of others, commitments, agreements or equitable interests of any kind
whatsoever, and (iii) the Company is the sole owner of the Subsidiary and has
complete and unrestricted right, power and


6





--------------------------------------------------------------------------------





authority to enter into this Agreement and distribute 100% of the equity
interests in the Subsidiary (and its indirect interest in all Subsidiary
Property) to the TCG Member;


(b)This Agreement and the documents and instruments to be executed and/or
delivered by the Company pursuant hereto or in connection herewith have been
duly authorized, executed and delivered by the Company; all consents and
approvals required by the Company in connection herewith have been obtained; and
the Company has all necessary power and authority to perform its obligations
under this Agreement; and


(c)The execution, delivery and performance of this Agreement by it does not
conflict with or constitute a breach of or a default under any agreement or
instrument to which it is a party or to which it is bound.


7.Indemnification. From and after the Closing:


(a)The TCG Member, the Subsidiary, Campbell Opportunity Timber Fund VI, L.P. and
Campbell Opportunity Timber Fund VI-A, L.P. will indemnify, defend and hold
harmless the Company and its members, shareholders, officers, directors,
principals, agents and representatives, from and against all losses, costs,
liabilities, damages and expenses (including reasonable attorneys’ fees and
costs and court costs and the fees and costs of expert witnesses and
consultants) arising from or incurred by reason of (i) all liabilities allocated
to TCG Member pursuant to Section 4(d) above, and (ii) any breach of the TCG
Member’s representations, warranties or covenants contained in this Agreement
(except to the extent any such breach is due to any action or inaction of the PC
Member or the Company which is not directly attributable to the gross negligence
or willful misconduct of the TCG Member or its Affiliates).
 
(b)The Company will indemnify, defend and hold harmless the TCG Member and its
members, shareholders, officers, directors, principals, agents and
representatives, from and against all losses, costs, liabilities, damages and
expenses (including reasonable attorneys’ fees and costs and court costs and the
fees and costs of expert witnesses and consultants) arising from or incurred by
reason of (i) all liabilities allocated to the Company and PC Member pursuant to
Section 4(d) above, and (ii) any breach of its representations, warranties or
covenants contained in this Agreement (except to the extent any such breach is
due to the action or inaction of the TCG Member or the Former Manager which is
not directly attributable to the gross negligence or willful misconduct of the
PC Member or its Affiliates). Notwithstanding any provision of this Agreement or
any other agreement to the contrary, each of the Company, PC Member and the WNR
Member shall indemnify, defend and hold harmless the TCG Member and its
Affiliates from and against, and in no event shall TCG Member or its Affiliates
bear, any liabilities, costs, or expenses relating to or arising out of the FPA
Adjustments.


(c)This Section 7 shall survive until the expiration of the applicable statute
of limitations.
 


7





--------------------------------------------------------------------------------





8.Conditions Precedent.


(a)Conditions Precedent to the Company’s Obligation to Close. Notwithstanding
anything to the contrary herein, unless otherwise waived by the Company and PC
Member, the Company’s obligation to consummate the transaction contemplated
hereunder shall be contingent upon:


(i)    The representations and warranties of TCG Member contained herein being
true and correct in all material respects as of the Closing; and


(ii)    The performance by TCG Member of every material obligation to be
performed by TCG Member hereunder on or prior to the Closing, including the
execution and delivery of all documents required to be delivered by TCG Member
hereunder.


(b)Conditions Precedent to TCG Member’s Obligation to Close. Notwithstanding
anything to the contrary herein, unless otherwise waived by the TCG Member, TCG
Member’s obligation to consummate the transaction contemplated hereunder shall
be contingent upon:


(i)    The representations and warranties of the Company contained herein being
true and correct in all material respects as of the Closing;


(ii)    The performance by the Company of every material obligation to be
performed by the Company hereunder on or prior to the Closing including the
execution and delivery of all documents required to be delivered by the Company
hereunder; and


(iii)    The performance by the Company of every material obligation to be
performed by the Company under Section 9.8 of the LLC Agreement.


9.WNR Member. Each party to this Agreement hereby confirms and consents to WNR
Member being admitted as a member of the Company immediately prior to the
Redemption with an interest of 1% of the Common Interests in exchange for the
contribution of $9,600,000, pursuant to the LLC Agreement.


10.Remedies. Except as otherwise provided for in this Agreement, the failure of
the Closing to occur in accordance with the terms and conditions of this
Agreement and the LLC Agreement shall render the Redemption ineffective and the
LLC Agreement in full force and effect as it was on the date immediately prior
to the Closing (except that TCG Member shall continue to have the right to
redeem the TCG Member Interest in accordance with, and shall not be deemed to
have waived any rights under, the terms of the LLC Agreement until such time as
such redemption is complete). In the event that the Closing fails to occur due
to any failure by the parties to agree upon the Fair Market Value of the
Company’s assets on or before the Closing in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(f), any party hereto may pursue the
valuation process reflected in Section 9.17 of the LLC Agreement.
Notwithstanding the foregoing, the parties hereto acknowledge that there would
be no adequate remedy at law if either party hereto fails to perform any of its
obligations hereunder, and accordingly agree that, in addition to any other
remedy that either party may be entitled to at law or in equity, each shall be
entitled to compel specific performance of the obligations of the other under
this Agreement, in accordance with the terms and conditions of this Agreement,
in any court having jurisdiction.




8





--------------------------------------------------------------------------------





11.Condemnation/Casualty.


(a)    If at any time prior to the Closing:


(i)any portion of the Properties have been damaged or destroyed by fire, natural
disaster or other cause, the Company shall notify TCG Member of any such damage
or destruction, and with respect to such damage and/or destruction and the
repair thereof, keep TCG Member advised of all communications with any insurer,
government officials, contractors or other consultants (All monies received by
the Company after the Closing on account of said damage or destruction shall be
paid over to TCG Member upon receipt if such damage or destruction was not taken
into account in calculating the Fair Market Value of the Properties at the
Closing); and


(ii)any entity possessing the right of eminent domain shall give notice of an
intention to take or acquire all or a portion of the Property, either
permanently or as a temporary taking (a “Taking”), the Company shall promptly
and without delay notify TCG Member of said potential Taking and any
compensation received by the Company after the Closing as a result of any Taking
shall be paid over to TCG Member upon receipt if such Taking was not taken into
account in calculating the Fair Market Value of the Properties at the Closing.


(b)    The Company shall not agree to any settlement, payment and/or adjustment
with any insurer or other party in connection with a claim relating to damage or
destruction affecting the Properties prior to the Closing or with respect to a
Taking, including any consideration to be paid with respect thereto, without TCG
Member’s prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned, and shall keep TCG Member advised in a prompt
and timely manner with respect to any negotiations regarding the same. The
Company shall not initiate a lawsuit or other claims or administrative procedure
with respect to any of the matters covered by this Section 11 without TCG
Member’s prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned.


12.Notices. All written notices and demands of any kind that either party may be
required or may desire to give to the other party in connection with this
Agreement may be delivered by (i) personal service; (ii) registered or certified
mail (postage pre-paid); (iii) by electronic transmission (followed by next day
overnight delivery service), or (iv) by next day overnight delivery service. Any
such notice or demand shall be addressed to the parties as listed in this
Section 12. Service of any such notice or demand shall be deemed complete upon
receipt in the event of personal service, on the third business day after
deposit in the U.S. mail if sent via registered or certified mail, and on the
next business day if sent via electronic transmission and/or overnight delivery
service, if sent to each party at the address set forth below with the required
proper postage:


If to the Company:


Plum Creek Timber Operations I, L.L.C.
c/o Weyerhaeuser Company
220 Occidental Ave S.
Seattle, WA 98104
Attn: Devin Stockfish, Senior Vice President and General Counsel
Facsimile: 253-924-2685




9





--------------------------------------------------------------------------------





with a copy to:


Southern Diversified, LLC
One S.W. Columbia, Suite 1700
Portland, OR 97258
Attn: Kyle Stinchfield, Esq., General Counsel,
Facsimile: 503-275-9667


If to the Former Manager:


TCG / Southern Diversified Manager, LLC
One S.W. Columbia, Suite 1700
Portland, OR 97258
Attn: Kyle Stinchfield, Esq., General Counsel,
Facsimile: 503-275-9667


If to TCG Member:


TCG Member, LLC
One S.W. Columbia, Suite 1700
Portland, OR 97258
Attn: Kyle Stinchfield, Esq., General Counsel,
Facsimile: 503-275-9667


If to PC Member:


Plum Creek Timber Operations I, L.L.C.
c/o Weyerhaeuser Company
220 Occidental Avenue S.
Seattle, WA 98104
Attn: Devin Stockfish, Senior Vice President and General Counsel
Facsimile: 253-924-2685


If to WNR Member:


Weyerhaeuser NR Company
220 Occidental Avenue S.
Seattle, WA 98104
Attn: Devin Stockfish, Senior Vice President and General Counsel
Facsimile: 253-924-2685
If to the Subsidiary:


Southern Diversified, LLC
One S.W. Columbia, Suite 1700
Portland, OR 97258
Attn: Kyle Stinchfield, Esq., General Counsel
Facsimile: 503-275-9667




10





--------------------------------------------------------------------------------





Any party, by written notice to the others in the manner herein provided, may
designate an address different from that set forth above. Notices required
pursuant to the terms of this Agreement shall be delivered prior to 5 p.m.
(Pacific Time) on the date such notice is due. Notices may be delivered by a
party’s attorney on the party’s behalf.


13.Final Settlement Statement and Books and Records.


(a)The Company, PC Member and TCG Member will consult with one another in good
faith so that within 30 days after the Closing, TCG Member will deliver to PC
Member and the Company the type of financial reports required by Section
11.2(a)(1)(i) of the LLC Agreement as of the date of Closing and for the period
from July 1, 2016 to the date of the Closing, which financial reports shall be
certified by the TCG Member in a manner consistent with the certification called
for by Section 11.2(a)(1)(i) of the LLC Agreement.


(b)Within five (5) business days following the delivery and receipt of the
financial reports pursuant to Section 13(a) above, PC Member and TCG Member
shall confer in good faith to update the Initial Settlement Statement to give
effect to such financial reports (such updated Initial Settlement Statement, the
“Final Settlement Statement”). In the event that PC Member and TCG Member are
unable to mutually agree on the Final Settlement Statement within ten (10)
business days following the delivery and receipt of the financial reports
pursuant to Section 13(a) above, PC Member and TCG Member shall submit such
disagreements to a nationally‑recognized accounting firm as is reasonably
acceptable to PC Member and TCG Member, and such accounting firm shall finalize
the Final Settlement Statement. Within five (5) business days following the
finalization of the Final Settlement Statement, the Company or TCG Member, as
applicable, shall wire the appropriate amount in cash to the Company or TCG
Member, as applicable, to reflect the changes from the Initial Balance Sheet in
the Final Balance Sheet (which amounts shall not reflect any interest on such
payment).


(c)Each of the Company, the Subsidiary, TCG Member, and the Former Manager shall
provide the parties hereto with reasonable access to the books and records
prepared in accordance with Article XI of the LLC Agreement (for the period
extending until the Closing) which they have in their possession. Each party
shall maintain such books and records for a period of at least 10 years and,
prior to disposing of the same, shall afford the other parties the opportunity
to obtain copies of such books and records.


14.Miscellaneous.


(a)Any allocations, pro-rations or other calculations pursuant to this Agreement
that take into account Members’ relative Capital Accounts shall exclude the
Capital Account of WNR Member; provided, however, that amounts contributed to
the Company by the WNR Member shall be available to satisfy the Company’s
obligations under this Agreement.


(b)This Agreement (i) shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, administrators, executors,
personal representatives, successors and assigns, (ii) shall be governed by and
construed in accordance with the laws of the State of Delaware, (iii) may be
executed in any number of identical counterparts (which may be effectively
delivered by facsimile or PDF or other electronic format and attached to an
email), all or any of which may contain the signatures of fewer than all of the
parties, and all of which shall be constructed together as a single instrument,
(iv) constitutes the entire agreement between the parties hereto with respect to
the subject matter hereof and may not be modified, amended or otherwise


11





--------------------------------------------------------------------------------





changed in any manner except by a writing executed by the parties hereto, and
(v) the exhibits attached hereto are incorporated herein as if a substantive
component hereof.


(c)The captions of the various sections of this Agreement are for the
convenience of reference only and shall not define or limit the terms hereof.
The undersigned agree that each and every provision of this Agreement and the
documents and instruments executed and/or delivered in connection with this
Agreement have been mutually negotiated, prepared and drafted, each party has
been represented by counsel of its own choosing, and in connection with the
construction of any of the provisions herein or in such other documents or
instruments or any deletions therefrom, no consideration shall be given to the
issue of which party actually prepared, drafted, requested or negotiated any
provision or deletion.


(d)If any litigation, judicial reference or arbitration proceeding is commenced
between the parties hereto concerning this Agreement and/or the rights and
obligations of either party in relation herewith (including, but not limited to,
claims in contract, tort or equity), the party prevailing in such litigation or
arbitration proceeding, or the non-dismissing party in the event of a dismissal,
with or without prejudice, shall be entitled, in addition to such other relief
as may be granted, to a reasonable sum for any and all costs and expenses,
including, without limitation, attorneys’ fees, expert witness fees,
consultants’ fees, court costs, cost of paralegals, accounts, business office
expenses of any kind or nature, including, but not limited to, staff, traveling
expenses, telephone expenses, internal bookkeeping and accounting and any and
all other costs and expenses of defense or prosecution incurred in connection
therewith, whether specified herein or not. Any such attorneys’ fees and other
costs and expenses incurred by the prevailing or non-dismissing party in
enforcing a judgment in its favor under this Agreement, whether or not suit is
filed, shall be recoverable separately from and in addition to any other amount
included in such judgment or award, and such obligation is intended to be
severable from the other provisions of this Agreement and to survive and not be
merged into any such judgment or award.


(e)At the Closing, and from time to time thereafter, the parties agree that they
shall, at the request of the other, make, execute and deliver or obtain and
deliver all such affidavits, deeds, certificates, and other instruments and
documents, and shall do or cause to be done all such acts or things, which
either party may reasonably require in order to complete the consummation of the
transactions contemplated by this Agreement.


(f)TCG Member shall not have the right to assign or transfer this Agreement or
the rights herein without the prior written consent of the Company.


(g)Time is of the essence with respect to every provision herein contained.


(h)This Agreement is not intended to give or confer any benefits, rights,
privileges, claims, actions or remedies to any person or entity as a third party
beneficiary, or otherwise.


(i)Except as expressly set forth herein, the provisions of this Agreement that
contemplate performance after the Closing shall survive the Closing for a period
of one year and shall not be deemed to be merged into or waived by the
instruments of such Closing.




[Signature page follows.]




12





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.




COMPANY:


SOUTHERN DIVERSIFIED TIMBER, LLC,
a Delaware limited liability company


By: TCG/Southern Diversified Manager, LLC
Its: Manager


By: Campbell Global, LLC
Its: Managing Member




By:    /s/ Mark Simmons            
Name:     Mark Simmons                
Title:    Chief Financial Officer            




MANAGER:


TCG / SOUTHERN DIVERSIFIED MANAGER, LLC, a Delaware limited liability company


By: Campbell Global, LLC
Its: Managing Member




By:    /s/ Mark Simmons            
Name:     Mark Simmons                
Title:    Chief Financial Officer            






PC MEMBER:


PLUM CREEK TIMBER OPERATIONS I, L.L.C.,
a Delaware limited liability company


By: Plum Creek Timberlands, L.P.
Its: Managing Member


By: Plum Creek Timber I, L.L.C.
Its: General Partner


By: Weyerhaeuser Company,
Its: Managing Member




By:    /s/ Devin W. Stockfish            
Name:    Devin W. Stockfish                
Title:
Senior Vice President, General Counsel and     Corporate Secretary







 






TCG MEMBER:


TCG MEMBER, LLC,
a Delaware limited liability company


By: Campbell Opportunity Timber Fund VI, L.P.
Its: Managing Member


By: Campbell Opportunity Timber Fund VI-A, L.P.
Its: Managing Member


By: Campbell Opportunity Timber Fund VI GP, LLC
Its: General Partner


By: Campbell Global, LLC
Its: Managing Member




By:    /s/ Mark Simmons            
Name:     Mark Simmons                
Title:    Chief Financial Officer            




WNR MEMBER:


Weyerhaeuser NR Company,
a Washington corporation




By:    /s/ Devin W. Stockfish            
Name:    Devin W. Stockfish                
Title:
Senior Vice President, General Counsel and     Corporate Secretary





SUBSIDIARY:


SOUTHERN DIVERSIFIED, LLC,
a Delaware limited liability company


By: Campbell Global, LLC
Its: Authorized Agent




By:    /s/ Mark Simmons            
Name:     Mark Simmons                
Title:    Chief Financial Officer            













13





--------------------------------------------------------------------------------







FUND VI:


CAMPBELL OPPORTUNITY TIMBER FUND VI,
L.P., a Delaware limited partnership


By: Campbell Opportunity Timber Fund VI GP, LLC.
Its: General Partner


By: Campbell Global, LLC.
Its: Managing Member




By:    /s/ Mark Simmons            
Name:     Mark Simmons                
Title:    Chief Financial Officer            












































































 


FUND VI-A:


CAMPBELL OPPORTUNITY TIMBER FUND VI-
A, L.P., a Delaware limited partnership


By: Campbell Opportunity Timber Fund VI GP, LLC.
Its: General Partner


By: Campbell Global, LLC.
Its: Managing Member




By:    /s/ Mark Simmons            
Name:     Mark Simmons                
Title:    Chief Financial Officer            









14





--------------------------------------------------------------------------------






SCHEDULE A


REAL PROPERTY




Real property descriptions attached.




Schedule A - 1
sf-3683812



--------------------------------------------------------------------------------





Legal descriptions of real property in the following locations delivered by the
Company at closing:
Ashley County, AR
Bradley County, AR
Calhoun County, AR
Cleveland County, AR
Drew County, AR
Appling County, GA
Bacon County, GA
Ben Hill County, GA
Coffee County, GA
Pierce County, GA
Telfair County, GA
Ware County, GA
Wheeler County, GA
Bladen County, NC
Brunswick County, NC
Columbus County, NC
Cumberland County, NC
Choctaw County, OK
LeFlore County, OK
McCurtain County, OK
Polk County, OK
Pushmataha, OK
Sevier County, OK
Attala County, MS
Calhoun County, MS
Carroll County, MS
Chickasaw County, MS
Choctaw County, MS
Clay County, MS
Grenada County, MS
Montgomery County, MS
Noxubee County, MS
Oktibbeha County, MS
Pontotoc County, MS
Webster County, MS
Winston County, MS
Yalobusha County, MS
Darlington County, SC
Dillon County, SC
Florence County, SC
Pender County, SC
Robeson County, SC




Schedule A - 2
sf-3683812



--------------------------------------------------------------------------------






SCHEDULE B


LEASES


Agreement Title
Effective Date
Expiration Date
County, State
Acreage
Other Party(ies)
Timber Sale and Lease Agreement
06/08/87
06/08/17
Grenada County, MS
817
Scott and Carole Kiewit
Lease and Timber Sale Agreement
10/01/71
10/01/31
Attala County, MS
736
Iley Anne Morgan Neely
Lease and Timber Sale Agreement
06/01/73
06/01/23
Chicksaw County, MS
576
Mary Ricks Tucker and Dr. Frank H. Tucker, GDN
Lease and Timber Sale Agreement
09/01/72
12/31/22
Calhoun County, MS
Grenada County, MS
Webster County, MS
Yalobusha County, MS
7969.3
Dr. Daniel C. York and Ethelyn S. York
Lease
06/08/59
06/08/25
Appling, GA
333
June Dale Miles Faircloth
Lease
06/04/82
06/04/17
Coffee, GA
Atkinson, GA
1877
Hiram Tanner, Jr.
Lease
09/24/84
09/24/19
Coffee, GA
726
LeRue Tanner Williams





Schedule B - 1
sf-3683812



--------------------------------------------------------------------------------






SCHEDULE C


CONTRACTS




Operations Contracts
Agreement Type
Doc. Ref #
Office Location
Effective Date
Expiration Date
Other Party
Aerial Application
17911.00
Antlers
08/18/16
10/15/16
Crop Production Services, Inc., dba CPS Pinebelt
Aerial Application
17912.00
Antlers
08/18/16
10/15/16
Crop Production Services, Inc., dba CPS Pinebelt
Aerial Application
16307.00-16307.01
Flowood
03/01/16
10/15/16
Red River Specialties Inc
Aerial Application
16360.00-16360.02
Monticello
03/01/16
10/15/16
Crop Production Services Inc
Aerial Photo
16892.00
Monticello
04/22/16
12/31/16
Eagle Forestry Services, Inc.
Day Use/Short Term Permit
16504.00
Wilmington
01/01/16
12/31/16
Willie Dudley
Day Use/Short Term Permit
16506.00
Wilmington
01/01/16
12/31/16
Raymond Curtis Johnson
General Service
15116.00
Monticello
01/01/16
12/31/16
Bradley County Timber Company, Inc.
General Service
15485.00
Antlers
01/01/16
12/31/16
Six Mile Contractors Inc
General Service
16831.00
Wilmington
04/01/16
12/31/16
Jason Bass
General Service
17744.00
Wilmington
08/01/16
12/01/16
Acquatic Vegetation Control, Inc.
General Service
17832.00
Monticello
08/05/16
11/01/16
Pomeroy-McGowin, Inc.
General Service
14940.00-14940.01
Antlers
10/27/15
12/31/16
Franco Boundary Line Maint Inc
General Services
17745.00
Flowood
07/25/16
11/01/16
Larry Barefield Construction, Inc.
General Services
17819.00
Flowood
08/08/16
10/10/16
Nail Forestry Services, Inc.
General Services
17831.00
Flowood
08/05/16
12/31/16
HJM Forest Resource Management Services, LLC
GSA_Mechanical Site Prep
15988.00
Wilmington
01/25/16
12/31/16
Satilla Forest Services Inc
GSA_Mechanical Site Prep
17085.00
Wilmington
05/16/16
10/31/16
Funston Company Inc
GSA_Mechanical Site Prep
17487.00
Monticello
06/21/16
12/31/16
Clay Lowry Forestry, Inc.
GSA_Mechanical Site Prep
17681.00
Wilmington
08/01/16
10/31/16
Luke Forestry & Construction, LLC
GSA_Mechanical Site Prep
17571.00-17571.01
Antlers
07/01/16
10/15/16
Raymond Construction LLC
IP Master Wood Purchase a
17624.00-17624.04
Wilmington
07/01/16
06/30/17
International Paper Company
Land Entry Permit
17633.00
Monticello
08/01/16
09/30/16
ForesTech International, LLC
Lease Agreement for Tower F-20 (Hamburg)
None
Monticello
02/05/13
02/05/23
Arkansas State Police



Schedule C - 1
sf-3683812



--------------------------------------------------------------------------------





Operations Contracts
Agreement Type
Doc. Ref #
Office Location
Effective Date
Expiration Date
Other Party
License
16191.00
Wilmington
01/29/16
12/31/16
Atlanta Gas Light Company
License
16679.00
Antlers
04/01/16
03/31/17
Hal M. & Richard Brame
License
16690.00
Antlers
04/01/16
03/31/17
William H. Smallwood Jr.
License
16694.00
Antlers
04/01/16
03/31/17
Tommie Hill
License
16695.00
Antlers
04/01/16
03/31/17
Todd Joslin
License
14491.00-14491.01
Flowood
09/02/15
09/30/16
Crimm Brothers Sawmill
Logging
6267.00-6267.02
Monticello
10/21/13
12/31/16
Timber Logistics, Inc.
Logging
6579.00-6579.05
Monticello
11/25/13
12/31/16
Regions Forest Services, LLP
Logging
11597.00-11597.04
Monticello
01/15/15
12/31/16
L.D. Long, Inc.
Logging
11856.00-11856.02
Flowood
01/29/15
12/30/16
Timberland Harvesters LLC
Logging
13116.00-13116.01
Wilmington
04/21/15
12/31/16
Canal Wood LLC
Logging
13456.00-13456.01
Wilmington
04/27/15
12/31/16
RSB Forestry, Inc.
Logging
14387.00-14387.01
Wilmington
01/01/16
12/31/16
RSB Forestry Inc
Logging
14651.00-14651.04
Monticello
09/24/15
09/24/16
L. D. Long, Inc.
Logging
14719.00-14719.01
Wilmington
09/29/15
09/29/16
Sellers Forest Products LLC
Logging
14720.00-14720.01
Wilmington
09/29/15
09/29/16
Sellers Forest Products LLC
Logging
14725.00-14725.03
Monticello
09/30/15
12/31/16
T. J. Bryant Logging, LLC
Logging
14811.00-14811.01
Flowood
10/12/15
09/15/16
Crimm Brothers Sawmill
Logging
14854.00-14854.02
Wilmington
10/12/15
03/31/17
Delta Timber Company, LLC
Logging
14863.00-14863.02
Wilmington
12/14/15
03/31/17
Delta Timber Company, LLC
Logging
14892.00
Monticello
10/20/15
10/20/16
T. J. Bryant Logging, LLC
Logging
14910.00-14910.02
Flowood
10/05/15
10/15/16
Crimm Brothers Sawmill
Logging
14978.00-14978.01
Monticello
11/02/15
11/02/16
L. D. Long, Inc.
Logging
14981.00-149813.02
Monticello
11/02/15
11/02/16
Bierbaum Timber & Contracting, LLC
Logging
14982.00
Monticello
11/02/15
11/02/16
Regions Forest Services, LLP
Logging
14984.00-14984.02
Monticello
11/02/15
11/02/16
Regions Forest Services, LLP



Schedule C - 2
sf-3683812



--------------------------------------------------------------------------------





Operations Contracts
Agreement Type
Doc. Ref #
Office Location
Effective Date
Expiration Date
Other Party
Logging
15006.00
Flowood
11/04/15
11/04/16
Crimm Brothers Sawmill DBA: Crimm Brothers Logging
Logging
15057.00
Monticello
11/11/15
11/11/16
Regions Forest Services, LLP
Logging
15139.00
Monticello
11/17/15
11/17/16
L. D. Long, Inc.
Logging
15148.00-15148.02
Monticello
11/18/15
11/18/16
T. J. Bryant Logging, LLC
Logging
15213.00
Wilmington
11/23/15
12/31/16
Holton Logging Company, Inc.
Logging
15242.00-15242.01
Wilmington
12/01/15
12/01/16
Canal Wood LLC
Logging
15280.00-15280.01
Monticello
12/07/15
12/07/16
L. D. Long, Inc.
Logging
15410.00
Antlers
12/15/15
12/31/16
Jerry Hairrell
Logging
15414.00-15414.01
Monticello
12/15/15
12/15/16
L. D. Long, Inc.
Logging
15445.00-15445.02
Monticello
12/16/15
12/16/16
Sorrells Sawmill, Inc.
Logging
15488.00
Monticello
12/18/15
12/18/16
L. D. Long, Inc.
Logging
15618.00-15618.03
Monticello
12/30/15
12/30/16
L. D. Long, Inc.
Logging
15820.00-15820.01
Flowood
01/11/16
09/15/16
Crimm Brothers Sawmill DBA: Crimm Brothers Logging
Logging
15995.00-15995.02
Flowood
01/21/16
12/15/16
Crimm Brothers Sawmill DBA: Crimm Brothers Logging
Logging
16011.00-16011.01
Antlers
01/25/16
12/31/16
Gearld Land dba Gerald Land Logging
Logging
16012.00
Antlers
01/25/16
12/31/16
Gearld Land dba Gerald Land Logging
Logging
16089.00-16089.03
Wilmington
01/26/16
12/31/16
Holton Logging Company, Inc.
Logging
16160.00-16160.01
Flowood
02/01/16
12/31/16
Crimm Brothers Sawmill DBA: Crimm Brothers Logging
Logging
16198.00-16198.01
Antlers
02/08/16
12/31/16
LW Murray Logging Inc
Logging
16202.00
Antlers
02/05/16
12/31/16
Jerry Hairrell
Logging
16203.00
Antlers
02/02/16
12/31/16
Jerry Hairrell
Logging
16250.00
Monticello
02/09/16
02/09/17
Haisty Pulpwood & Logging
Logging
16289.00-16289.01
Flowood
02/11/16
10/15/16
Crimm Brothers Sawmill DBA: Crimm Brothers Logging
Logging
16421.00-16421.01
Monticello
02/26/16
02/26/17
Haisty Pulpwood & Logging
Logging
16441.00-16441.01
Wilmington
02/26/16
12/31/16
Holton Logging Company, Inc.
Logging
16472.00
Antlers
03/08/16
12/31/16
Gerald Land dba Gerald Land Logging
Logging
16513.00
Antlers
03/11/16
12/31/16
GW Logging Inc



Schedule C - 3
sf-3683812



--------------------------------------------------------------------------------





Operations Contracts
Agreement Type
Doc. Ref #
Office Location
Effective Date
Expiration Date
Other Party
Logging
16514.00
Antlers
03/11/16
12/31/16
GW Logging Inc
Logging
16519.00
Wilmington
03/10/16
12/31/16
PFAU Trucking Inc
Logging
16521.00
Wilmington
03/10/16
12/31/16
PFAU Trucking Inc
Logging
16522.00
Wilmington
03/10/16
12/31/16
PFAU Trucking Inc
Logging
16586.00
Monticello
03/22/16
03/22/17
Regions Forest Services, LLP
Logging
16588.00
Monticello
03/22/16
03/22/17
L. D. Long, Inc.
Logging
16749.00-16749.03
Flowood
04/04/16
12/30/16
Wade Byars Logging LLC
Logging
16803.00
Antlers
04/11/16
12/31/16
Gearld Land Logging
Logging
16858.00
Monticello
04/15/16
04/15/17
Regions Forest Services, LLP
Logging
16873.00
Wilmington
04/18/16
12/31/16
RSB Forestry Inc
Logging
16916.00
Monticello
04/25/16
04/25/17
L. D. Long, Inc.
Logging
16935.00
Antlers
05/01/16
12/31/16
LW Murray Logging Inc
Logging
16950.00-16950.01
Monticello
04/27/16
04/27/17
L. D. Long, Inc.
Logging
17131.00
Monticello
05/10/16
05/10/17
T. J. Bryant Logging, LLC
Logging
17135.00
Monticello
05/10/16
05/10/17
T. J. Bryant Logging, LLC
Logging
17261.00
Antlers
05/27/16
12/31/16
GEARLD LAND LOGGING
Logging
17327.00
Flowood
05/30/16
12/30/16
Timberland Harvesters LLC
Logging
17422.00
Antlers
06/15/16
12/31/16
Gerald Land dba Gerald Land Logging
Logging
17596.00
Wilmington
06/27/16
12/31/16
RSB Forestry Inc
Logging
17637.00
Antlers
07/10/16
12/31/16
Jerry Hairrell
Logging
17638.00
Antlers
07/15/16
12/31/16
GW Logging inc
Logging
17669.00
Flowood
06/27/16
10/20/16
Timberland Harvesters LLC
Logging
17726.00
Wilmington
07/20/16
12/31/16
RSB Forestry Inc
Logging
17727.00
Wilmington
07/20/16
12/31/16
RSB Forestry Inc
Logging
17739.00-17739.01
Wilmington
07/20/16
07/20/17
Chestnutt Logging
Logging
17765.00-17765.01
Monticello
07/26/16
07/26/17
Haisty Pulpwood and Logging
Logging
17766.00-17766.01
Flowood
07/26/16
12/31/16
R & R Timber Inc
Logging
17827.00
Wilmington
08/04/16
08/04/17
Canal Wood LLC
Logging
17828.00
Wilmington
08/04/16
08/04/17
Chestnutt Logging
Logging
17829.00
Wilmington
08/04/16
08/04/17
Sellers Forest Products LLC
Logging
17843.00
Antlers
08/12/16
12/31/16
Gearld Land Logging
Logging
17852.00
Flowood
08/08/16
12/30/16
Lovorn Logging, Inc.
Logging
17863.00
Wilmington
08/09/16
12/31/16
RSB Forestry, Inc.
Logging
17895.00
Flowood
08/05/16
11/15/16
Crimm Brothers Sawmill, dba Crimm Brothers
Logging
17903.00
Flowood
08/16/16
12/30/16
Wade Byars Logging LLC



Schedule C - 4
sf-3683812



--------------------------------------------------------------------------------





Operations Contracts
Agreement Type
Doc. Ref #
Office Location
Effective Date
Expiration Date
Other Party
Logging
17908.00-17908.01
Wilmington
08/14/16
08/14/17
Chestnutt Logging
Logging
17910.00
Wilmington
08/17/16
08/17/17
Canal Wood LLC
Logging
17926.00
Flowood
08/19/16
06/30/17
Wade Byars Logging LLC
Logging
17954.00
Monticello
08/24/16
08/24/17
Regions Forest Services, LLP
Miscellaneous Services
16536.00
Flowood
01/01/16
12/31/16
Butts' Enterprises Inc
Miscellaneous Services
16664.00
Antlers
03/15/16
12/31/16
Monte Olivis
Miscellaneous Services
16782.00
Flowood
03/01/16
12/31/16
Crimm Brothers Sawmill
Miscellaneous Services
17440.00
Wilmington
06/03/16
12/31/16
Katy Villiers
Negoitiated Road Use Agre
17380.00
Antlers
06/07/16
06/07/17
Huber Resources Corporation
Professional Services
16820.00-16820.01
Monticello
04/11/16
12/31/16
Landmark Surveying Services, LLC
Professional Services
17499.00
Wilmington
02/16/16
12/31/16
Hanover Design Services
Professional Services noP
15443.00
Antlers
01/01/16
12/31/16
Six Mile Contractors Inc
Professional Services noP
15709.00
Antlers
01/05/16
12/31/16
Loomis Forestry Services
Professional Services noP
15710.00
Antlers
01/05/16
12/31/16
Loomis Forestry Services
Professional Services noP
15789.00
Wilmington
01/01/16
12/31/16
Timber Tech of Brunswick Co Inc
Professional Services noP
15937.00
Monticello
01/08/16
12/31/16
Loomis Forestry Services
Professional Services noP
15938.00
Monticello
01/08/16
12/31/16
Reidlands, LLC
Professional Services noP
16208.00
Wilmington
02/03/16
12/31/16
RWS Forest Services, LLC
Professional Services noP
16320.00
Flowood
02/16/16
12/31/16
Beaver Damage Control LLC
Professional Services noP
16709.00
Flowood
03/25/16
10/15/16
Stacy Madison Forestry Services Neshoba, Inc.
Professional Services noP
16785.00
Flowood
01/05/16
12/31/16
John B Hood
Residential/Commercial Le
15418.00
Wilmington
01/01/16
12/31/16
David Gooden
Road Maintenance
15118.00
Monticello
01/01/16
12/31/16
CGC Enterprises, Inc.
Road Maintenance
15119.00
Monticello
01/01/16
12/31/16
Pioneer Civil Construction, LLC
Road Maintenance
15133.00-15133.02
Monticello
01/01/16
12/31/16
T. J. Bryant Logging, LLC
Road Maintenance
15351.00
Antlers
01/01/16
12/31/16
B & M Forestry Inc.
Road Maintenance
15352.00
Antlers
01/01/16
12/31/16
Six Mile Contractors Inc
Road Maintenance
15424.00
Wilmington
01/01/16
12/31/16
Don Prince Backhoe &
Road Maintenance
15425.00
Wilmington
01/01/16
12/31/16
Don Prince Backhoe &
Road Maintenance
15468.00
Antlers
01/01/16
12/31/16
Weldon Robbins
Road Maintenance
15470.00-15470.01
Antlers
01/01/16
12/31/16
GW Logging Inc
Road Maintenance
15647.00
Flowood
01/01/16
12/31/16
W H Strait SR Logging Inc
Road Maintenance
15713.00
Wilmington
01/04/16
01/01/17
RSB Forestry Inc
Road Maintenance
15714.00
Wilmington
01/04/16
01/01/17
Holton Logging Company, Inc.
Road Maintenance
15987.00
Wilmington
01/25/16
12/31/16
Satilla Forest Services Inc



Schedule C - 5
sf-3683812



--------------------------------------------------------------------------------





Operations Contracts
Agreement Type
Doc. Ref #
Office Location
Effective Date
Expiration Date
Other Party
Road Maintenance
16106.00
Flowood
01/01/16
12/31/16
Larry Barefield Construction, Inc.
Road Maintenance
16181.00
Flowood
01/01/16
12/31/16
R & R Timber Inc
Road Maintenance
16783.00
Flowood
01/05/16
12/31/16
Wade Byars Logging LLC
Road Maintenance
17948.00
Flowood
07/01/16
12/31/16
Timberland Harvesters LLC
Seedlings
16496.00
Antlers
03/02/16
04/15/17
Weyerhaeuser NR Company
Short Term Permit
17848.00
Wilmington
08/10/16
12/31/16
Axiom Environmental, Inc.
Site Lease Agreement
None
Monticello
06/11/96
06/30/66
Arkansas-12 Corporation
Supplier Agreement (Their
15330.00
Wilmington
01/01/16
12/31/16
New South Lumber Company, Inc. A Division of Canfor
Survey Land Entry Permit
16842.00
Wilmington
04/14/16
04/14/17
Atlantic Coast Pipeline, LLC





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
CH-2850-0
2850
Taylor Hunting Club
101.68
CH030251
MS-Calhoun
CH-5430-0
5430
Gaudet Hunting Club
250.36
CH030213
MS-Winston
CH-5431-0
5431
Talking Warrior Hunting Club
2803.11
CH030120
MS-Oktibbeha
CH-5432-0
5432
Dry Creek Hunting Club (winston Co)
2259.78
CH030201
MS-Winston
CH-5433-2
5433
Shady Grove Community Hunting Club Inc.
2032.74
CH030075, CH030059, CH030053, CH030027
MS-Attala
CH-5434-0
5434
Big Hungry Conservation League
2404.19
CH030052, CH030047, CH030070, CH030062, CH030061, CH030064, CH030077, CH030041,
CH030078
MS-Carroll
CH-5435-0
5435
Black Hawk Conservation League
1597.83
CH030088, CH030092, CH030093, CH030090
MS-Carroll
CH-5436-0
5436
River Run Hunting Club Inc
1585.34
CH030990, CH030989, CH030986, CH030994, CH030996, CH030991
MS-Choctaw, MS-Webster
CH-5437-0
5437
Bear Creek Hunting Club Inc
1523
CH030005
MS-Attala
CH-5439-0
5439
Boyette's Crossing Hunting Club
1412.2
CH030696, CH030697, CH030650
MS-Attala
CH-5440-1
5440
Top Attala Hunting Club Inc
891
CH030708, CH030713, CH030707
MS-Attala
CH-5442-0
5442
Bywy Hunting Association
1059.72
CH030119, CH031004
MS-Oktibbeha, MS-Choctaw
CH-5444-0
5444
Little Noxubee Hunting Club Inc
1023
CH030205
MS-Winston
CH-5445-2
5445
Magnum Hunting Club Inc.
1581
CH030066, CH030641, CH030014, CH030693, CH030044, CH030644, CH030642, CH030661,
CH030643, CH030102
MS-Grenada, MS-Yalobusha
CH-5446-0
5446
Clay Hill Conservation League
825.89
CH030533
MS-Carroll
CH-5447-0
5447
Hay Patch Hunting Club
890.31
CH030228, CH030226, CH030946
MS-Calhoun
CH-5448-2
5448
Gaudet Hunting Club
340
CH030590
MS-Choctaw
CH-5449-0
5449
Dancing Rabbit Hunting Club Inc.
851.97
CH030635, CH030634
MS-Noxubee, MS-Winston
CH-5450-0
5450
Gaudet Hunting Club
515.06
CH030213
MS-Winston



Schedule C - 6
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
CH-5451-1
5451
Hatcher Hunting Club
806
CH030179, CH030175, CH030172, CH030178, CH030177, CH030637
MS-Webster, MS-Oktibbeha
CH-5452-0
5452
Four Rivers Hunting Club Inc
799.45
CH030129, CH030121, CH030124, CH030116, CH030118, CH030122, CH030123
MS-Oktibbeha
CH-5453-0
5453
Dry Creek Hunting Club Inc.
457.56
CH030562, CH030568, CH030574
MS-Choctaw
CH-5454-1
5454
Buck Creek Hunting Club
497
CH030252
MS-Calhoun
CH-5456-2
5456
Beagle Hound Lease
496
CH030101
MS-Attala
CH-5457-3
5457
Northshore Hunting Club
401
CH030567, CH030561
MS-Choctaw
CH-5458-0
5458
Tibby Creek Hunting Club
675.11
CH030596, CH030594
MS-Choctaw, MS-Winston
CH-5459-0
5459
Gore Springs Hunting Club
672.8
CH030031, CH030002, CH030057, CH030049, CH030700, CH030056
MS-Grenada, MS-Montgomery
CH-5460-2
5460
K & S Hunting Club
224
CH030193
MS-Winston
CH-5461-3
5461
White Oak Hunting Club
221
CH030186
MS-Webster
CH-5462-0
5462
Toxish Hunting Club
625.99
CH030960, CH030141, CH030143
MS-Chickasaw, MS-Pontotoc
CH-5463-0
5463
Dry Creek Hunting Club Inc.
613.78
CH030579, CH030578, CH030576
MS-Choctaw
CH-5464-2
5464
Mossy Horn Hunting Club
252
CH030540
MS-Carroll
CH-5465-0
5465
Blackburn Hunting Club
589.77
CH030167, CH030157, CH030168, CH030156
MS-Webster
CH-5466-0
5466
Sherwood Hunting Club
594.56
CH030627
MS-Noxubee
CH-5467-0
5467
Edgefield Hunting Club
583.33
CH030071, CH030079
MS-Attala
CH-5468-0
5468
Horseshoe Hunting Club Inc.
580.63
CH030021, CH030017, CH030701
MS-Carroll
CH-5469-0
5469
Still Hunters Assn. Deer Club Inc
417.95
CH030022, CH030006
MS-Montgomery
CH-5470-0
5470
Four-p Hunting Club
552.65
CH030535
MS-Attala
CH-5471-0
5471
Juba Game Management
552.44
CH030272
MS-Pontotoc
CH-5472-0
5472
Spotted Oak Hunting Club
39.39
CH030553
MS-Choctaw
CH-5473-0
5473
Big 7 Hunting Club
535.93
CH030068
MS-Carroll
CH-5474-0
5474
Slate Springs Hunting Club Inc
364.97
CH030956, CH030957, CH030956L
MS-Calhoun
CH-5475-0
5475
J&amp;J Hunting Club, Inc.
507.41
CH030709, CH030714
MS-Attala
CH-5476-0
5476
Rocky Hill Hunting Club Inc
507.36
CH030045, CH030695, CH030069
MS-Montgomery
CH-5478-0
5478
CFM Hunting Club Inc.
502.17
CH030214, CH030217
MS-Winston
CH-5479-0
5479
Vaiden Road Hunting Club Inc.
433.89
CH030040
MS-Attala
CH-5480-0
5480
The Farm
466
CH030953, CH030977
MS-Calhoun, MS-Chickasaw
CH-5481-2
5481
Sleep Till Noon Hunting Club
377
CH030201, CH030225
MS-Winston
CH-5482-1
5482
Shady Grove Community Hunting Club Inc.
472
CH030076
MS-Attala
CH-5484-0
5484
Big Black Conservation League
430.16
CH030029, CH030036, CH030032
MS-Montgomery
CH-5485-0
5485
Stewart Hunting Club
429.54
CH030551, CH030544
MS-Choctaw
CH-5486-0
5486
Spotted Oak Hunting Club
405
CH030555
MS-Choctaw
CH-5487-0
5487
Prisock & Malone Hunting Club
401.43
CH030132, CH030133, CH030131, CH030134
MS-Oktibbeha
CH-5488-0
5488
Atkinson Hunting Club
523.9
 
 
CH-5488-1
5488
Atkinson Hunting Club
254
CH030094, CH030083
MS-Attala
CH-5489-0
5489
Greasy Money Hunting Club Inc.
368.06
CH030710
MS-Carroll



Schedule C - 7
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
CH-5490-0
5490
Double Sign Board Hunting Club Inc
382.05
CH030115, CH030117
MS-Oktibbeha
CH-5491-0
5491
County Line Hunting Club Of Choctaw Co.
371.9
CH030113, CH030111, CH030992, CH030995, CH030997
MS-Oktibbeha, MS-Choctaw
CH-5492-0
5492
Guy Shaw's Turkey Creek Hunting Club
367
CH030719
MS-Yalobusha
CH-5493-0
5493
Joseph Vicaro
364.32
CH030542, CH030706
MS-Attala
CH-5494-2
5494
Greasy Creek Hunting Club Inc.
377
CH030533
MS-Carroll
CH-5495-0
5495
Davidson Bottom Hunting Club Inc
359
CH030621
MS-Clay, MS-Chickasaw
CH-5496-0
5496
Nations Still Hunting Club
346.15
CH030019
MS-Montgomery
CH-5497-1
5497
Hodges Hunting Club
319.34
CH030086
MS-Attala
CH-5498-0
5498
Coldwater Hunting Club
342.57
CH030691, CH030692
MS-Attala
CH-5499-0
5499
The Hole In The Wall Hunting Club
321.51
CH030054, CH030043
MS-Attala
CH-5500-0
5500
H & H Hunting Club Inc
318.95
CH030636, CH030593, CH031593
MS-Noxubee, MS-Choctaw
CH-5501-0
5501
Jd Vii Hunting Club Inc
314
CH030207
MS-Winston
CH-5502-0
5502
Scuna Deer Hunting Club Inc.
307.57
CH030659, CH030012
MS-Yalobusha
CH-5503-1
5503
Jimmy Atkins Lease
304
CH030183
MS-Webster
CH-5504-0
5504
Carrollton & Pine Hunting Club Inc.
152.2
CH030055
MS-Carroll
CH-5505-1
5505
Sparta Ridge Hunting Club Inc
888
CH030616, CH030145, CH030618, CH030619, CH030617
MS-Clay, MS-Webster, MS-Chickasaw
CH-5506-0
5506
Clear Creek Hunting Club Inc
294.62
CH030026
MS-Montgomery
CH-5507-0
5507
Mulberry Hunting Club
294.81
CH030003
MS-Montgomery
CH-5508-0
5508
B.a.r. Hunting Club
287.82
CH030975, CH030970
MS-Chickasaw
CH-5509-0
5509
Half Way Hunting Club Inc.
286.58
CH030098
MS-Carroll
CH-5510-0
5510
Rinehart Hunting Club
282.76
CH031593, CH030593
MS-Choctaw
CH-5511-0
5511
Cane Creek Hunting Club Inc
279.54
CH030114, CH030110, CH030112
MS-Oktibbeha
CH-5512-1
5512
A & K Hunting Club Inc
200
CH030628
MS-Noxubee
CH-5513-0
5513
Old Spain Hunting Club
278.57
CH030097
MS-Attala
CH-5514-0
5514
Bee C Hunting Club Inc.
265.9
CH030127, CH030130, CH030125
MS-Oktibbeha, MS-Choctaw
CH-5515-0
5515
Bright Hunting Club
384.28
CH030188
MS-Webster
CH-5516-0
5516
Ball Creek Hunting Club Of Winston Co Inc
263.9
CH030608, CH030222, CH030221, CH030609, CH030607
MS-Choctaw, MS-Winston
CH-5517-2
5517
B & B Conservation League
83
CH030082
MS-Carroll
CH-5518-0
5518
Odells Camp Hunting Club Inc
258.05
CH030038
MS-Montgomery
CH-5519-1
5519
Todd Eaves Lease
277
CH030202
MS-Winston
CH-5520-0
5520
Downing Bayou Hunting Club
244.87
CH030073, CH030584
MS-Attala, MS-Choctaw
CH-5521-1
5521
Community Hunting Club
322
CH030046, CH030039, CH030020
MS-Attala, MS-Montgomery
CH-5522-0
5522
Apple Orchard Hunting Club
240
CH030984, CH030985
MS-Choctaw
CH-5523-0
5523
Paradise Hunting Club
233.49
CH030998
MS-Choctaw
CH-5524-0
5524
Webster Co Double X Hunting Club Inc
222.31
CH030155, CH030166
MS-Webster
CH-5525-1
5525
Ivy Lake Hunting Club
243.74
CH030945
MS-Calhoun



Schedule C - 8
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
CH-5526-1
5526
Turkey Slayer Hunting Club
218.85
CH030170, CH030169
MS-Webster
CH-5527-0
5527
Taylor Creek Hunting Club
215.49
CH030095
MS-Attala
CH-5528-2
5528
H&amp;W Hunting Camp
214
 
 
CH-5529-0
5529
Hickory Hunting Club Inc.
214
CH031005
MS-Choctaw
CH-5530-0
5530
Fellowship Hunting Club Inc
209.33
CH030981, CH030983
MS-Choctaw
CH-5531-1
5531
Taylor Hunting Club
246
CH030063, CH030076
MS-Attala
CH-5532-0
5532
Little Topashaw Hunting Club
203
CH030153, CH030147, CH030264
MS-Webster
CH-5533-1
5533
Randy Basden Lease
188
CH030999
MS-Choctaw
CH-5534-0
5534
Circle D Hunting Club Inc
191.42
CH030658
MS-Grenada
CH-5535-0
5535
One Shot Hunting Club Inc
196
CH030599, CH030600
MS-Choctaw
CH-5536-0
5536
Eskridge Hunting Club Inc
191.07
CH030013
MS-Montgomery
CH-5537-0
5537
Northside Hunting Club
178.84
CH030023
MS-Attala
CH-5538-1
5538
Gum Springs Hunting Club Inc
122
CH031006
MS-Choctaw
CH-5539-0
5539
Tibby Conservation Club Inc
181
CH030586, CH030589
MS-Choctaw
CH-5540-0
5540
Whitetail Hunting Club Chickasaw Co.
180.76
CH030963
MS-Chickasaw
CH-5541-1
5541
CHHC Chapel Hill Hunting Club
176
CH030543
MS-Choctaw
CH-5542-2
5542
Hollow Point Hunting Club Of Calhoun County
167
CH030255
MS-Calhoun
CH-5543-1
5543
Robertson Hunting Club Inc
160.12
CH030534
MS-Montgomery
CH-5544-0
5544
Buchanan Ridge Hunting Club
164.14
CH030965
MS-Chickasaw
CH-5545-0
5545
H & G Hunting Club
163
CH030084
MS-Carroll
CH-5546-0
5546
Buck Hill Hunting Club
163
CH030649, CH030647
MS-Yalobusha
CH-5547-0
5547
Holcomb Hunting Club Inc
161.93
CH030051
MS-Grenada, MS-Carroll
CH-5548-1
5548
Pate Lease
161
CH030961
MS-Chickasaw
CH-5549-0
5549
Grandpas' Place
161.25
CH030089, CH030081
MS-Attala
CH-5550-0
5550
Tiny Buck Inc
160.31
CH030964
MS-Chickasaw
CH-5551-0
5551
Block B Hunting Club
160
CH030212
MS-Winston
CH-5552-0
5552
Mill Branch Hunting Club Inc
159.22
CH030104
MS-Attala
CH-5553-0
5553
M & M Hunting Club Of Gore Springs
159
CH030024
MS-Grenada
CH-5554-0
5554
Gum Branch Hunting Club Inc
158.42
CH030198
MS-Winston
CH-5555-0
5555
Old Twelve Hunting Club
155.39
CH030689
MS-Attala
CH-5556-0
5556
4-county Hunting Club Inc
154.69
CH030640
MS-Oktibbeha
CH-5558-0
5558
Wasson Boys Hunting Club Inc
148.66
CH030037
MS-Attala
CH-5559-0
5559
Cow Horn Hunting Club Inc
147.69
CH030220
MS-Winston
CH-5560-0
5560
Frolic Hunting Club Inc.
143
CH030954
MS-Calhoun
CH-5561-0
5561
Sand Creek Hunting Club Inc.
141
CH030559, CH030558
MS-Choctaw
CH-5562-0
5562
Rock Hill Hunting Club
135.41
CH030717
MS-Yalobusha
CH-5563-0
5563
Hebert Hunting Club
133.26
CH030050
MS-Attala
CH-5565-0
5565
Johnson Hunting Club
129.78
CH030109, CH031109
MS-Oktibbeha
CH-5566-0
5566
Keith Hunting Club
129
CH030162
MS-Webster
CH-5568-0
5568
Lucky 10 Hunting Club Inc
123
CH030190, CH030189
MS-Webster
CH-5569-0
5569
Bowlin Hunting Club
122.43
CH030099
MS-Attala



Schedule C - 9
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
CH-5571-0
5571
Gum-branch Hunting Club
178.04
CH030571, CH030197, CH030195
MS-Choctaw, MS-Winston, MS-Oktibbeha
CH-5572-0
5572
Vcb Mad Dash Hunting Club Inc
120.2
CH030602
MS-Choctaw
CH-5574-2
5574
Avery Lease
119
CH030091
MS-Attala
CH-5575-0
5575
Six Mile Creek Hunting Club Inc.
106.97
CH030626
MS-Clay
CH-5576-0
5576
Over Yonder Hunting Club Inc.
237.65
CH030001, CH030703
MS-Montgomery
CH-5577-1
5577
Double E Hunting Club
80
CH030206
MS-Winston
CH-5578-0
5578
Price Family Hunting Club Inc
107.8
CH030106
MS-Attala
CH-5579-1
5579
Reed Creek Hunting Club
108.25
CH030541
MS-Montgomery
CH-5580-0
5580
Big Creek Hunting Club Inc.
511.43
CH030248, CH030249
MS-Calhoun
CH-5583-0
5583
Spikes Hunting Club
86
CH030136
MS-Oktibbeha
CH-5585-0
5585
Red Neck Ridge Hunting Club Inc.
85
CH030096
MS-Carroll
CH-5586-0
5586
Young Sportsmen Inc.
83.95
CH030630
MS-Noxubee
CH-5587-0
5587
Chapel Hill Game Management Llc
83.72
CH030015
MS-Attala
CH-5588-3
5588
Liberty Chapel Hunting Club
82
CH030035
MS-Attala
CH-5590-0
5590
Webster Boys Hunting Club
81
CH030182
MS-Webster
CH-5591-0
5591
Clay County Conservation Club Inc
81.28
CH030620
MS-Clay
CH-5592-0
5592
Sand Hill Hunting Club Inc
80.71
CH030100
MS-Carroll
CH-5593-0
5593
Little Glade Hunting Club Inc.
80
CH030196
MS-Winston
CH-5595-0
5595
Shilo-pisgah Wildlife Mgmt
77.23
CH030648
MS-Yalobusha
CH-5596-0
5596
Okybo Creek Hunting Club Inc
76.88
CH030690
MS-Attala
CH-5597-0
5597
Sand Road Hunting Club Inc.
74.07
CH030698
MS-Attala
CH-5598-1
5598
Still Hunters Inc.
32
CH030634
MS-Winston
CH-5599-0
5599
Bobby Edwards
68.17
CH030048
MS-Attala
CH-5600-0
5600
Four Forks Hunting Club Inc
67
CH030711
MS-Montgomery
CH-5602-2
5602
BUOD Hunting Club
60
CH030209
MS-Winston
CH-5605-1
5605
Lobutcha Hunting Club
65.71
CH030086, CH030105
MS-Attala
CH-5607-1
5607
C and C Hunting Club
39
CH030536
MS-Montgomery
CH-5609-0
5609
Choctaw Managed Area Hunting Club Inc
39.82
CH030982
MS-Choctaw
CH-5611-1
5611
BR Hunting Club
37.5
CH030224
MS-Oktibbeha, MS-Choctaw
CH-5612-0
5612
Eight Point Hunting Club
36
CH030718
MS-Yalobusha
CH-5613-1
5613
Jeff Dixon Lease
29
 
 
CH-5614-0
5614
J & J Hunting Club
15.91
CH030562
MS-Choctaw
CH-6233-0
6233
McFarland Hunting Club
282.54
CH030978
MS-Choctaw
CH-6280-0
6280
Don Sisson
202.05
CH030215, CH030216
MS-Winston
CH-6335-1
6335
Kimbrough Lease
236
CH030539
MS-Grenada
CH-6519-0
6519
Buck Killer Hunting Club
425.08
CH030137
MS-Oktibbeha
CH-6523-0
6523
Pine Knot Hunting Club
522.07
CH030651
MS-Montgomery
CH-6532-0
6532
Gore Springs Hunting Club
197.68
CH030042
MS-Grenada
CH-6536-0
6536
Keith Box Hunting Club
128.02
CH030569
MS-Choctaw
CH-6543-0
6543
Neighbors Hunting Club
154.96
CH030557
MS-Choctaw
CH-6546-0
6546
John Draper
382.23
CH030591
MS-Choctaw



Schedule C - 10
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
CH-6547-0
6547
Bowie Hunting Club
179.1
 
 
CH-6565-1
6565
Peterson Hunting Club
117
CH030210
MS-Winston
CH-6622-2
6622
M and M Hunting Club
49
CH030164
MS-Webster
CH-6742-1
6742
Griffin Lease
212.3
CH030106
MS-Attala
CH-6744-1
6744
Atkinson Hunting Club
251
CH030716
MS-Attala
CH-6746-1
6746
Olive Branch Hunting Club
136.46
CH030694
MS-Attala
CH-6747-1
6747
Chapel Hill Game Management Llc
79.86
CH030009
MS-Attala
CH-6748-1
6748
PRCB Hunting Club
79.32
CH030065
MS-Attala
CH-6750-1
6750
Mike and Kathy McCollum
76.67
CH030532
MS-Attala
CH-6751-4
6751
Crosswinds Hunting Camp
177
CH030671
MS-Attala
CH-6752-1
6752
R &amp; H Hunt Club
63.25
CH030080
MS-Attala
CH-6755-1
6755
Community Hunting Club
163.79
CH030043
MS-Attala
CH-6759-0
6759
Charles Smith Hunting Club
397.19
CH030213
MS-Winston
CH-6760-1
6760
BUOD Hunting Club
40
CH030194
MS-Winston
CH-6766-1
6766
BR Hunting Club
64.57
CH030603
MS-Choctaw
CH-6768-1
6768
H&amp;W Hunting Camp
63.39
 
 
CH-6770-1
6770
Crawford Lease
41.46
CH030126
MS-Oktibbeha
CH-6771-3
6771
Clear Springs Hunt Club
93
CH030108
MS-Oktibbeha
CH-6772-1
6772
Johnson Hunting Club
196.67
CH030638
MS-Oktibbeha
CH-6773-1
6773
Douglastown Hunting Club
41.7
CH030639
MS-Oktibbeha
CH-6779-2
6779
M&amp;M Hunting Club
20
CH030980
MS-Choctaw
CH-6781-0
6781
McFarland Hunting Club
64.17
CH030987
MS-Choctaw
CH-6783-0
6783
R and R Hunting Club
505.1
CH030545
MS-Choctaw
CH-6785-1
6785
Lucky's Big Buck club
54.31
CH030612
MS-Choctaw
CH-6788-2
6788
Stricklin Hunting Club
63.01
CH030583
MS-Choctaw
CH-6789-1
6789
Long Hunting Club
44.78
CH030585
MS-Choctaw
CH-6790-1
6790
H&amp;W Hunting Camp
41.01
 
 
CH-6791-1
6791
Stewart Hunting Club
40.3
CH030547
MS-Choctaw
CH-6792-0
6792
Oak Ridge Hunting Club
239.82
CH030572, CH030575, CH030573
MS-Choctaw
CH-6795-1
6795
Harry Bryant Lease
144.84
CH030262
MS-Choctaw
CH-6797-2
6797
Harry Bryant Lease
113
CH030261
MS-Choctaw
CH-6798-1
6798
Jeff Dixon Lease
57.43
CH030556
MS-Choctaw
CH-6799-1
6799
Curtis Creek Hunting Club
75.79
CH030565
MS-Choctaw
CH-6802-1
6802
Enon Hunting Club
80.21
CH030622
MS-Clay
CH-6807-2
6807
Crossroads Pines Hunting Club
134
CH030139
MS-Pontotoc
CH-6822-1
6822
Big E Hunting Club
125
CH030103
MS-Carroll
CH-6827-2
6827
Pine Ridge Hunt Club
160
CH030672
MS-Grenada
CH-6832-2
6832
Hamblin Hunting Club
167
CH030530, CH030028
MS-Grenada
CH-6839-0
6839
Sexton Hunting Club
148.99
CH030660
MS-Yalobusha
CH-6848-2
6848
Cal-Chic Hunting Club
119
CH030972, CH030973
MS-Chickasaw
CH-6850-1
6850
Enon Hunting Club
77.95
CH030968
MS-Chickasaw
CH-6852-1
6852
Quail Ridge Hunting Club
120
CH030263
MS-Webster
CH-6855-1
6855
Shady Grove Hunting Club
73.06
CH030184
MS-Webster
CH-6856-1
6856
PRCB Hunting Club
72
CH030176
MS-Webster



Schedule C - 11
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
CH-6857-0
6857
CSA Hunting Club
197.56
CH030174
MS-Webster
CH-6858-1
6858
MSDB Hunting Club
79.9
CH030163
MS-Webster
CH-6859-2
6859
Williamson Lease
200
CH030267
MS-Webster
CH-6863-2
6863
T &amp; L Hunting Club
493
CH030161
MS-Webster
CH-6864-3
6864
PRCB Hunting Club
374
CH030159
MS-Webster
CH-6867-1
6867
Rock Hill Hunting Club
110.78
CH030269
MS-Webster
CH-6872-4
6872
Booger Den Hunting Club
764
CH030144, CH030271, CH030265, CH030150
MS-Webster
CH-6875-0
6875
Pac Hunting Club
316.24
CH030227, CH030947, CH030256
MS-Calhoun
CH-6877-0
6877
High Country Hunting Club
173.75
CH030230
MS-Calhoun
CH-6883-1
6883
Dale Reynolds Lease
206
CH030243, CH030244
MS-Calhoun
CH-6886-2
6886
Gilbert Denley Lease
159
CH030955
MS-Calhoun
CH-6890-1
6890
BR Hunting Club
35.65
CH030223
MS-Calhoun
CH-6891-1
6891
BR Hunting Club
36.05
CH030242
MS-Calhoun
CH-6898-0
6898
Cane Creek Hunting Club
451.05
CH030233, CH030232
MS-Calhoun
CH-6899-1
6899
Joshua Gunter Hunting Club
48.18
CH030582
MS-Choctaw
CH-6938-0
6938
Coleman Sanders
76.38
CH030087
MS-Attala
CH-6943-1
6943
Beck Hunting Club
20.64
CH030173
MS-Webster
CH-6949-0
6949
CR 68 Brotherhood
1029.77
CH030953, CH030974
MS-Calhoun
CH-6951-0
6951
Boyd Creek Hunting Club
274.09
CH030562
MS-Choctaw
CH-6962-2
6962
Lucky's Big Buck club
123
CH030548
MS-Choctaw
CH-6964-2
6964
A &amp; M Hunting Club
203
 
 
CH-7004-3
7004
Fire Tower Hunting Club
262
CH030615
MS-Clay
CH-7008-0
7008
Rodgers Hunting Club
381.79
CH030047
MS-Carroll
CH-7012-2
7012
JDR Lease
207
CH030554, CH030546
MS-Choctaw
CH-7020-1
7020
Pruitt Hunting Club
43.29
CH031001
MS-Choctaw
CH-7053-0
7053
Community Hunting Club
39.25
CH030004
MS-Attala
CH-7068-0
7068
Zero Kennels Club
271.87
CH030667, CH030011
MS-Grenada
CH-11020-2
11020
Stewart's Gataway
61
CH031003
MS-Choctaw
CH-11021-0
11021
Kelly Lovorn Hunting Club
40
CH030253
MS-Calhoun
CH-11024-0
11024
BR Hunting Club
36
CH030625
MS-Clay
CH-11027-0
11027
John Patterson Lease
82
CH030540
MS-Carroll
CH-11029-0
11029
Booth Lake Hunting Club
71
CH030007
MS-Carroll
CH-11049-0
11049
Rutherford Hunting Club
104
CH030971
MS-Chickasaw
CH-11054-0
11054
Michael Burnum Lease
131
 
 
CH-11124-0
11124
A &amp; M Hunting Club
171
CH030605
MS-Choctaw
CH-11130-0
11130
Bubba Rawles Lease
121
CH030699
MS-Carroll
CR-2851-1
2851
Emerson Hill Hunting Club
327
CR030498
AR-Calhoun
CR-2880-1
2880
S and B Hunting Club
638.12
CR030414, CR030412
AR-Ashley
CR-5615-1
5615
Arkansas Game &amp; Fish Commission
16377.1
CR030436, CR030431, CR030435, CR030427, CR030432, CR030434, CR030430, CR030425,
CR030437, CR030426, CR030438, CR030433, CR030607, CR030608, CR030648, CR030612
AR-Drew, AR-Ashley, AR-Bradley



Schedule C - 12
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
CR-5616-0
5616
Word Deer Camp
3125.32
CR030507, CR030450, CR030451, CR030506, CR030510
AR-Cleveland, AR-Bradley
CR-5617-0
5617
Eubanks Hunting Club
1787.54
CR030429, CR030431, CR030430, CR030428, CR030422
AR-Drew
CR-5618-0
5618
The Bozeman Deer Camp
1343.34
CR030532, CR030409, CR030407
AR-Ashley
CR-5619-0
5619
Brown's Creek Hunting Club Inc
1900.53
 
 
CR-5619-1
5619
Brown's Creek Hunting Club Inc
1649
CR030430, CR030428, CR030429
AR-Drew
CR-5620-0
5620
Wilson New Hope Club Inc.
2072.69
CR030530, CR030422, CR030611, CR030428, CR030429, CR030431
AR-Drew
CR-5621-0
5621
Mist Camp Inc
1371.81
CR030410
AR-Ashley
CR-5622-0
5622
Red Hill Hunting Club Inc Of Ashley County
1597.61
CR030600, CR030406
AR-Ashley
CR-5623-2
5623
Wilmar Hunting Club
1944
CR030419
AR-Drew
CR-5624-1
5624
Cagle Springs Hunting Club Inc.
547
CR030477, CR030475, CR030474
AR-Calhoun
CR-5625-1
5625
John H Martin Hunting Club Inc
1408
CR030412, CR030413, CR030414
AR-Ashley
CR-5626-1
5626
Tinsman Hunting Club Inc
322
CR030471
AR-Calhoun
CR-5628-0
5628
Cochran Hunting Club Inc
1545.74
CR030413, CR030414
AR-Ashley
CR-5629-0
5629
Morgan Hunting Club Inc
1224.83
CR030510, CR030513, CR030512
AR-Cleveland
CR-5630-1
5630
Poreboy Hunting Club Inc
1448
CR030532, CR030409
AR-Ashley
CR-5631-0
5631
Post Hunting Club Inc
1490.6
CR030449
AR-Cleveland
CR-5632-0
5632
Hay Tie 75 Club Inc.
1415
CR030454, CR030453, CR030457
AR-Calhoun
CR-5633-0
5633
Chester & Arnold Hunting Club Inc.
1402
CR030474, CR030475
AR-Calhoun
CR-5634-0
5634
Smith Chapel Deer Club
1395
CR030449
AR-Cleveland
CR-5636-0
5636
Seamans Hunting Club Inc
1252.69
CR030439
AR-Ashley
CR-5637-0
5637
Tri-County Hunting Club
1260.99
CR030464, CR030462
AR-Calhoun
CR-5638-0
5638
S & H Hunting Club Inc.
1241.81
CR030513, CR030488, CR030510
AR-Cleveland, AR-Bradley
CR-5639-0
5639
Shaver-daugherty Hunting Club Inc
1215.87
CR030428
AR-Drew
CR-5640-0
5640
Thurman Deer Camp
1418.68
CR030600, CR030406
AR-Ashley
CR-5641-0
5641
Carter-stephens Hunting Club Inc
961.79
CR030600
AR-Ashley
CR-5642-0
5642
H E Deer Camp & Hunting Club Inc
961
CR030414, CR030415
AR-Ashley
CR-5643-0
5643
Moosehead Hunting Club
468.62
CR030532, CR030412
AR-Ashley
CR-5644-1
5644
Ponderosa Pine Hunting Club Inc
409
CR030416, CR030407
AR-Ashley
CR-5645-1
5645
Jack's Creek Hunting Club Inc
751
CR030480, CR030481, CR030477
AR-Calhoun
CR-5647-0
5647
Bates & Roberts Camp Inc
890.68
CR030440
AR-Ashley
CR-5648-0
5648
Drew County W-W Hunting Club Inc
924.76
CR030425, CR030428
AR-Drew, AR-Ashley
CR-5649-0
5649
B B Sullivan Hunting Club Inc
788.09
CR030440
AR-Ashley
CR-5650-0
5650
Rhodes Hunting Club Inc
761.29
CR030431
AR-Drew
CR-5651-1
5651
Mann Brothers Hunting Club
64
CR030625
AR-Bradley
CR-5652-1
5652
Bng Hunting Club
279
 
 
CR-5652-2
5652
Bng Hunting Club
217
CR030464
AR-Calhoun
CR-5653-0
5653
Daugherty's Hunting Club Inc
734.13
CR030428, CR030424, CR030422
AR-Drew
CR-5654-0
5654
Bryant Hunting Club Inc
727
CR030510
AR-Cleveland
CR-5655-0
5655
Gates Hunting Club Inc
681.61
CR030415, CR030602, CR030410
AR-Ashley



Schedule C - 13
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
CR-5656-0
5656
Fatboy Hunting Club
680
CR030438, CR030426
AR-Ashley
CR-5657-2
5657
Burnside Hunting Lease
492
CR030439
AR-Ashley
CR-5658-0
5658
Taylor Hunting Club, Inc.
669
CR030419
AR-Drew, AR-Bradley
CR-5659-0
5659
Lee Kelley Hunting Club Inc
644.06
CR030440
AR-Ashley
CR-5660-0
5660
Laws Hunting Club Inc
670.81
CR030474, CR030471
AR-Calhoun
CR-5661-0
5661
Mccraney Hunting Club Inc.
610.56
CR030513, CR030515
AR-Cleveland
CR-5662-0
5662
Cabot Hunting Club Inc
569.43
CR030410, CR030532
AR-Ashley
CR-5663-0
5663
East District Hunting Club Inc
575.68
CR030412
AR-Ashley
CR-5664-0
5664
Knowles & White Hunting Club Inc
583.22
CR030430, CR030648
AR-Drew
CR-5665-0
5665
I. B. Hunting Club Inc
584
CR030418
AR-Cleveland, AR-Bradley
CR-5666-0
5666
Winstead Hunting Club
500.67
CR030419
AR-Drew
CR-5667-1
5667
B & F Hunting Club Inc
535.06
CR030413, CR030601
AR-Ashley
CR-5668-0
5668
E & H Hunting Club Inc
560.14
CR030426, CR030603, CR030605
AR-Ashley
CR-5669-0
5669
The Moro Bottoms Hunting Club Inc.
578.54
CR030452
AR-Calhoun
CR-5670-0
5670
Denton Hunting Club
617.49
CR030451, CR030508, CR030507
AR-Cleveland, AR-Bradley
CR-5671-1
5671
Saline Hunting Club Inc
812
CR030639, CR030524, CR030527, CR030528, CR030449
AR-Cleveland
CR-5672-0
5672
Longview Hunting Club Inc
548.11
CR030603, CR030426, CR030604
AR-Ashley
CR-5673-0
5673
Gee Hunting Club Inc
524.07
CR030413
AR-Ashley
CR-5675-0
5675
Adcock Hunting Club Inc.
505.2
CR030431, CR030432
AR-Drew
CR-5676-0
5676
O V Hunting Club Inc
505.91
CR030636, CR030449, CR030638
AR-Cleveland
CR-5677-0
5677
North Lacey Hunting Club Inc
497.1
CR030424
AR-Drew
CR-5679-0
5679
Dewey Brandon Hunting Club Inc
507
CR030464, CR030463
AR-Calhoun
CR-5680-2
5680
Reep Hunting Club
375
CR030500
AR-Bradley, AR-Cleveland
CR-5682-0
5682
Pine Wood Hunting Camp Inc
472.42
CR030488
AR-Bradley
CR-5683-0
5683
Bob's Hunting Club Inc.
483.33
CR030449, CR030520
AR-Cleveland
CR-5684-0
5684
Barney Allison Hunting Club Inc
458.05
CR030413
AR-Ashley
CR-5685-0
5685
Lacey Hunting Club Inc.
436.47
CR030428, CR030425
AR-Drew
CR-5686-0
5686
The Family Club
446.8
CR030452
AR-Calhoun
CR-5687-0
5687
B & C Hunting Club Inc
421.29
CR030413
AR-Ashley
CR-5688-0
5688
Marks & Broughton Hunting Club
434.78
CR030514, CR030513
AR-Cleveland
CR-5689-0
5689
Circle B Hunting Club Inc.
417
CR030513, CR030514, CR030516
AR-Cleveland, AR-Bradley
CR-5690-1
5690
Honeysuckle Hunting Club Inc
261
CR030452
AR-Calhoun
CR-5691-0
5691
Haley Creek Hunting Club Inc
391.19
CR030410
AR-Ashley
CR-5692-0
5692
Ponderosa Hunting Club Inc
363.29
CR030610, CR030422
AR-Drew
CR-5693-0
5693
Back Door Hunting Club
341.33
CR030501
AR-Cleveland
CR-5694-0
5694
Mt. Elba Hunting Club Inc
339.02
CR030522
AR-Cleveland
CR-5695-0
5695
Buck's Inc
316.48
CR030414
AR-Ashley
CR-5697-0
5697
Corinth Hunting Club Inc
301.65
CR030612, CR030613
AR-Bradley
CR-5698-1
5698
Arkansas Woodsman Club, Inc.
132
CR030481, CR030475
AR-Calhoun



Schedule C - 14
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
CR-5699-0
5699
John Wallace Deer Camp Inc
275
CR030411, CR030410
AR-Ashley
CR-5700-1
5700
E &amp; E Hunting Club Inc.
119.85
CR030502, CR030449
AR-Cleveland
CR-5701-0
5701
Big Boy's Hunting Club
266.67
CR030413
AR-Ashley
CR-5702-1
5702
B & C Hunting Club Inc
258
CR030413
AR-Ashley
CR-5703-0
5703
L C Hunting Club, Inc.
255.44
CR030407, CR030532
AR-Ashley
CR-5704-0
5704
Resident Hunting Club
257.62
CR030647, CR030616
AR-Bradley
CR-5705-0
5705
Southern Tram Hunting Club Inc.
261.02
CR030501
AR-Cleveland
CR-5706-1
5706
Atkins & Noble Hunting Club Inc
81
CR030410, CR030415
AR-Ashley
CR-5707-0
5707
Crain &amp; Carroll Hunting Club Inc
256.05
CR030635, CR030520, CR030634
AR-Cleveland
CR-5708-0
5708
S & S Hunting Club
205.15
CR030411
AR-Ashley
CR-5710-0
5710
Rob Jones Hunting Club Inc
232.7
CR030425, CR030606
AR-Drew
CR-5712-0
5712
Triple "k" Hunting Club Inc
239
CR030449
AR-Cleveland
CR-5713-1
5713
Guy Williams Hunting Club Inc
69
CR030475
AR-Calhoun
CR-5714-0
5714
Land Camp Hunting Club Inc
221.86
CR030426
AR-Ashley
CR-5715-0
5715
Hudgin's Creek Hunting Club Inc.
216.34
CR030419
AR-Drew
CR-5717-0
5717
Crane Lake Hunting Club Inc.
223.32
CR030634, CR030633
AR-Cleveland
CR-5718-0
5718
Greenwood Hunting Club
209.27
CR030423
AR-Drew
CR-5719-0
5719
Honest Hunting Club Inc
227.6
CR030464
AR-Calhoun
CR-5720-0
5720
J & J Martin Hunting Club Inc
197.39
CR030440, CR030441
AR-Ashley
CR-5721-0
5721
G L & M Club
203
CR030506, CR030507
AR-Cleveland, AR-Bradley
CR-5722-0
5722
Skender One Hunting Club
191.84
CR030413
AR-Ashley
CR-5723-0
5723
Skender Hunting Club
191.62
CR030413
AR-Ashley
CR-5724-0
5724
White-stone Hunting Club Inc
186.29
CR030496, CR030626
AR-Bradley
CR-5726-0
5726
Nea Hunting Club Inc.
181.43
CR030449
AR-Cleveland
CR-5727-0
5727
Wilson Hunting Club
177.55
CR030449
AR-Cleveland
CR-5728-0
5728
L & W Hunting Club
161
CR030449
AR-Cleveland
CR-5730-0
5730
Swaygo Hunting Club
158.69
CR030526
AR-Cleveland
CR-5731-0
5731
Jones & Swinney Hunting Club Inc.
151.7
CR030500, CR030652
AR-Bradley
CR-5733-0
5733
Dodson Deer Camp
130.03
CR030600, CR030406
AR-Ashley
CR-5734-0
5734
New Edinburg "y" Hunting Club
134.39
CR030511
AR-Cleveland
CR-5735-0
5735
Barnett Hunting Club
130
CR030436, CR030425
AR-Drew
CR-5736-0
5736
Double L Hunting Club Inc
129.15
CR030617
AR-Bradley
CR-5737-3
5737
Genesis 27-3 Hunting Club
283
CR030415, CR030410
AR-Ashley
CR-5738-1
5738
McHarmony Hunting Club Inc.
121
CR030417
AR-Cleveland
CR-5739-0
5739
Big Buck Town South Hunting Club
123
CR030460, CR030461
AR-Calhoun
CR-5740-0
5740
Grice Hunting Club
119
CR030504
AR-Bradley
CR-5742-0
5742
Hopewell Deer Club
110.63
CR030514, CR030505, CR030516
AR-Cleveland, AR-Bradley
CR-5743-0
5743
Berea Hunting Lodge Inc.
97.43
CR030440
AR-Ashley
CR-5744-1
5744
Jordan/Withers Properties
93.47
 
 
CR-5745-0
5745
West Mt Elba Hunting Club Inc
95.5
CR030449
AR-Cleveland
CR-5747-0
5747
L & H Hunting Club Inc.
90.45
CR030419
AR-Drew
CR-5749-0
5749
Triple T Camp
81.84
CR030505
AR-Bradley



Schedule C - 15
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
CR-5751-0
5751
Tchemanahaut Hunting Club
80
CR030441
AR-Ashley
CR-5752-0
5752
Langford Hunting Club
83
CR030636
AR-Cleveland
CR-5753-0
5753
L &amp; S Hunting Club Inc.
80.63
CR030609
AR-Drew
CR-5755-0
5755
Mcmurry Deer Camp
80.12
CR030631
AR-Bradley
CR-5756-0
5756
Livingston-marks Hunting Club Inc
82
CR030636, CR030637
AR-Cleveland
CR-5757-0
5757
Sawyer & Sons Hunting Club Inc
77.82
CR030413
AR-Ashley
CR-5758-0
5758
Ponderosa Wilderness Club Inc.
78.92
CR030630
AR-Bradley
CR-5759-0
5759
Hogskin Hunting Club
77.69
CR030467, CR030473
AR-Calhoun
CR-5760-0
5760
Pino Hunting Club
79.4
CR030640
AR-Cleveland
CR-5761-0
5761
Aaron Brandon's Hunting Club Inc
76.95
CR030442
AR-Calhoun
CR-5762-1
5762
Clary Camp
77
CR030517
AR-Cleveland
CR-5763-0
5763
McHarmony Hunting Club Inc.
71.93
CR030417
AR-Cleveland
CR-5764-0
5764
Circle Parkman &amp; Noble
68.61
CR030517, CR030449
AR-Cleveland
CR-5767-0
5767
Wahl Branch Hunting Club Inc
42.13
CR030619
AR-Bradley
CR-5768-0
5768
Hargrave & Kelley Deer Camp
38.34
CR030627
AR-Bradley
CR-5769-0
5769
Trm Hunting Club Inc
40.1
CR030618
AR-Bradley
CR-5770-0
5770
Whiteway Hunting Club Inc.
40.49
CR030644
AR-Calhoun
CR-5771-0
5771
3006 Club
40.06
CR030646
AR-Cleveland
CR-5773-0
5773
Harrell Hunting Club Inc.
26.88
CR030480
AR-Calhoun
CR-6454-1
6454
Reese Hunting Club Inc
163.57
CR030452
AR-Calhoun
CR-6458-0
6458
Bayou Hunting Club
310.18
CR030431, CR030432, CR030422
AR-Drew
CR-6530-1
6530
D and D Hunting Club
71
CR030614
AR-Bradley
CR-6562-0
6562
Donaldson Hunting Club
920.12
CR030431, CR030422, CR030432
AR-Drew
CR-6613-1
6613
MAC Hunting Club
20
CR030478
AR-Calhoun
CR-6917-1
6917
Murphy Family Hunting Club
143
CR030415, CR030414
AR-Ashley
CR-6955-0
6955
Tate Road Hunting Club
410.61
CR030449
AR-Cleveland
CR-6998-0
6998
Hyatt Hunting Club
341.97
 
 
CR-6998-1
6998
Hyatt Hunting Club
601
CR030428, CR030429
AR-Drew
CR-6999-3
6999
Watt's Hunting Lease
220
CR030532, CR030412
AR-Ashley
CR-7013-2
7013
Pleasant Grove Hunting Club
901
CR030407, CR030532, CR030416, CR030409
AR-Ashley
CR-7055-0
7055
M3 Hunting Club
131.26
CR030414, CR030413
AR-Ashley
CR-7058-0
7058
Willard Hunting Club
79.16
CR030414
AR-Ashley
CR-11013-1
11013
M3 Hunting Club
160
CR030502
AR-Cleveland
CR-11016-1
11016
S and B Hunting Club
249
CR030532, CR030412, CR030409
AR-Ashley
CR-11017-0
11017
L n L Hunting Club
505
CR030416, CR030407
AR-Ashley
CR-11022-0
11022
Triple E Hunting Club
164
CR030410
AR-Ashley
CR-11033-0
11033
Moss Back Hunting Club
117
CR030500
AR-Bradley
CR-11043-0
11043
Barry Pearson
164
CR030439
AR-Ashley
CR-11133-0
11133
6/J Primitive Hunting Club
795
CR030439, CR030440
AR-Ashley
KI-2879-2
2879
The Blue Crew Hunting Club
452
KI030905
OK-Pushmataha
KI-5775-1
5775
Little Ponderosa Hunting Club
9418
KI030910, KI030276
OK-Pushmataha
KI-5776-0
5776
Horns &amp; Thorns Ltd
5984.07
KI030916
OK-Pushmataha
KI-5777-0
5777
Possum Creek Hunting Club
5384.84
KI030915
OK-Pushmataha



Schedule C - 16
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
KI-5778-0
5778
Sobol Tower Hunting Club
3139.25
KI030900, KI030899
OK-Choctaw
KI-5779-0
5779
Fobb Ridge Hunting Association
2280.92
KI030910
OK-Pushmataha
KI-5780-1
5780
Kiamichi Hunt Club
2271.94
KI030915
OK-Pushmataha
KI-5781-0
5781
Blue Line Hunting Club
2110.42
KI030276
OK-Pushmataha
KI-5782-0
5782
Little River Social Club
1769.37
KI030905
OK-Pushmataha
KI-5783-0
5783
Fish Creek Hunting Club
1860.86
KI030905
OK-Pushmataha
KI-5784-0
5784
Colbert Hunting Club
1820.99
KI030276
OK-Pushmataha
KI-5785-3
5785
Brick Hunting Club
1455
KI030915, KI030922
OK-Pushmataha
KI-5786-0
5786
Blackjack Hunters Association
1658.57
KI030905
OK-Pushmataha
KI-5787-0
5787
Broken Arrow Hunt Club
1379.72
KI030276
OK-Pushmataha
KI-5789-0
5789
Hang 'em High Hunting Club
1108.81
KI030915
OK-Pushmataha
KI-5790-0
5790
Whitetail Warrior Hunting Club
1315.56
KI030915
OK-Pushmataha
KI-5791-0
5791
Trails End Hunting Club
681.62
KI030907, KI030920
OK-Pushmataha
KI-5792-0
5792
Hairrell Hunting Club
1074.17
KI030276
OK-Pushmataha
KI-5793-0
5793
M N & N Inc
1067.7
KI030910
OK-Pushmataha, OK-Atoka
KI-5794-0
5794
Robinson Hollow Hunting Club
1055.79
KI030915
OK-Pushmataha
KI-5796-0
5796
Buddies Too Hunting Club Inc
654.82
KI030905
OK-Pushmataha
KI-5797-0
5797
Circle T Hunting Club
949.8
KI030915
OK-Pushmataha
KI-5798-0
5798
Buffalo Creek Hunting Club
949.03
KI030910
OK-Pushmataha
KI-5799-0
5799
One Buck At A Time Club
1241.2
KI030915
OK-Pushmataha
KI-5800-0
5800
Wall's Hunting Club
458.85
KI030905
OK-Pushmataha
KI-5801-0
5801
Mill Creek Hunting Club
905.97
KI030905
OK-Pushmataha
KI-5802-0
5802
Sdhc
848.7
KI030920, KI030915
OK-Pushmataha
KI-5803-1
5803
Two Dogs Hunting Club
830
KI030917
OK-Pushmataha
KI-5805-1
5805
Team Billy Hunt Club
515.23
KI030915
OK-Pushmataha
KI-5806-1
5806
Pine Creek Mountain Club
749
KI030910
OK-Pushmataha
KI-5807-0
5807
The Wolf Pack Hunting Club
1184.89
KI030917
OK-Pushmataha
KI-5808-0
5808
Wildcat Mountain Hunting Club Inc
728.08
KI030910
OK-Pushmataha
KI-5809-0
5809
B & B Hunting Club
1851.42
KI030276
OK-Pushmataha
KI-5811-0
5811
Marble Creek Rod & Gun Club
666.22
KI030910
OK-Pushmataha
KI-5813-1
5813
Peavy Creek Hunting Club
627
KI030276
OK-Pushmataha
KI-5814-0
5814
Red Hawk Hunting Club
956.39
KI030910
OK-Pushmataha
KI-5816-0
5816
Hillbilly Hunters Association
583.19
KI030916
OK-Pushmataha
KI-5822-0
5822
G & G Hunting Club
528.24
KI030276
OK-Pushmataha
KI-5823-0
5823
Salt Lick Hunting Club
504.99
KI030910
OK-Pushmataha
KI-5825-0
5825
Econtuchka Hunt Club
468
KI030276
OK-Pushmataha
KI-5831-0
5831
Sam Davis Hunting Club
270.85
KI030900
OK-Choctaw
KI-5832-0
5832
Tram Hunting Club
267.89
KI030901
OK-Choctaw
KI-5839-0
5839
Clay Hunting Club
21.8
KI030915, KI030922
OK-Pushmataha
KI-5840-0
5840
Caney Creek Hunting Club
1205.9
KI030917
OK-Pushmataha
KI-6473-0
6473
Jim Barker
404.77
KI030898
OK-Choctaw
KI-6533-1
6533
Duncan Lease
429.19
KI030907
OK-Pushmataha
KI-6534-2
6534
Wingfield Hunting Club
1487
KI030905
OK-Pushmataha



Schedule C - 17
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
KI-6538-0
6538
Crumb Creek Hunting Club
2273.86
KI030276
OK-Pushmataha
KI-6567-0
6567
Vandever Plus 3 Hunting Club
78.67
KI030900
OK-Pushmataha
KI-6590-1
6590
Five Point Hunting Club I
94.48
KI030900
OK-Choctaw
KI-6592-2
6592
Kenneth Wesley Lease
497
KI030900
OK-Pushmataha, OK-Choctaw
KI-6593-1
6593
Oklahoma Department of Wildlife Conservation
569
KI030912, KI030919
OK-Pushmataha
KI-6600-0
6600
Box L Huning Lease
136.88
KI030913
OK-Pushmataha
KI-6601-1
6601
Alexander Trail Hunting Club
239.69
KI030904
OK-Pushmataha
KI-6604-1
6604
Team Billy Hunt Club
447
KI030915
OK-Pushmataha
KI-6937-0
6937
Big D Hunting Club
686.81
KI030915
OK-Pushmataha
KI-6967-0
6967
Outback Hunting Club
447.95
KI030915
OK-Pushmataha
KI-6969-1
6969
Spring Creek Hunting Club
1070.79
KI030276
OK-Pushmataha
KI-7051-1
7051
Kirk Casper Hunt Club
173
KI030915, KI030922
OK-Pushmataha
KI-7057-3
7057
West Fork Hunting Club
5603
KI030920, KI030915
OK-Pushmataha
OU-2883-1
2883
Wesley Thompson Lease
82.83
OU030871
OK-Mccurtain
OU-2890-0
2890
Oklahoma Department of Wildlife Conservation
21465.18
OU030856, OU030836, OU030831, OU030838, OU030830, OU030841, OU030834, OU030850,
OU030852, OU030854, OU030857, OU030863, OU030845, OU030864, OU030847, OU030858,
OU030853, OU030839, OU030846, OU030890, OU030842, OU030867, OU030848, OU030851,
OU030870, OU030897, OU030866, OU030972, OU030832, OU030273, OU030828, OU030872,
OU030859, OU030861, OU030833, OU030843, OU030835
OK-Mccurtain, OK-Le Flore
OU-5841-0
5841
Six Mile Hunting Club Inc
2493.98
OU030883, OU030881
AR-Polk
OU-5842-0
5842
Mena Hunting Club
1111
OU030885, OU030889
AR-Polk
OU-5843-0
5843
Fairless Hunting Club Inc
984.05
OU030893
AR-Polk
OU-5844-0
5844
Slate Creek Hunting Club Inc
843.11
OU030882, OU030874
AR-Polk
OU-5845-0
5845
Tall Peak Hunting Club Inc
737.66
OU030883
AR-Polk
OU-5846-0
5846
Teakettle Hunting Club
1268.25
OU030892, OU030888
AR-Polk
OU-5847-0
5847
Vandervoort Local Bunch Inc
774.29
OU030879, OU030880
AR-Polk
OU-5848-0
5848
Bailey Hunting Club
554.99
OU030883
AR-Polk
OU-5849-0
5849
O & R Hunting Club Inc
504.09
OU030893
AR-Polk
OU-5850-0
5850
Horns & Hounds Hunting Club Inc
305.01
OU030886
AR-Polk
OU-5851-2
5851
Wilderness Hunt Club
118
OU030275
AR-Polk
OU-5852-0
5852
Barfield's Hunting Club
201.02
OU030895
AR-Sevier
OU-5853-0
5853
No Guarantees Hunting Club
160
OU030877
AR-Polk
OU-5854-0
5854
Bill Barrett Deer Camp Inc
155.81
OU030898
AR-Polk
OU-5855-0
5855
Buffalo Creek Hunting Club, Inc.
113.11
OU030879
AR-Polk
OU-5856-0
5856
Twin Pine's Hunting Club
92.98
OU030879
AR-Polk
OU-6356-0
6356
Buckeye Mtn Hunting Club
547.92
OU030860
OK-Mccurtain
OU-6549-0
6549
Otter Creek Hunting Club
765.75
OU030865, OU030868
OK-Mccurtain
OU-6550-0
6550
Pine Mt. Springs Hunting Club
316.57
OU030862
OK-Mccurtain



Schedule C - 18
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
OU-6551-0
6551
Bull Creek Country Club
559.41
OU030860, OU030869, OU030855, OU030868
OK-Mccurtain
OU-6552-2
6552
Brushy Creek Boys
932
OU030860
OK-Mccurtain
OU-6554-0
6554
Joe Mccown Hunting Club
50.51
OU030840
OK-Mccurtain
OU-6555-0
6555
Walnut Ridge Hunting Club
881.13
OU030871, OU030840
OK-Mccurtain
OU-6556-0
6556
Five S Hunting Club
154.61
OU030871
OK-Mccurtain
OU-6557-0
6557
Amos Dixon Hunting Club
182.01
OU030896
OK-Mccurtain
OU-6628-1
6628
Steve Olive Lease
79.36
OU030894
AR-Polk
OU-6629-1
6629
Twin Pine's Hunting Club
117.49
OU030888
AR-Polk
OU-6630-5
6630
Hudson Hunt Club
310
 
 
OU-6631-0
6631
Sam Williams Mt Hunting Club
183.12
OU030868, OU030869, OU030865
OK-Mccurtain
OU-6728-2
6728
Joshua Oglesby Lease
121
OU030890, OU030845
OK-Mccurtain
OU-6966-0
6966
Bouncer Hunting Club
3170.57
OU030831, OU030833, OU030830, OU030274, OU030835
OK-Le Flore, OK-Mccurtain
OU-11048-0
11048
Nancy Gap Hunting Club
74
OU030860
OK-Mccurtain
PE-2894-1
2894
Huckleberry Hunting Club 1
493.77
PE030823
GA-Ware
PE-5860-0
5860
Georgia Department Of Natural Resources
6787.93
PE030732, PE030941, PE030728, PE030729, PE030939, PE030724, PE030940, PE030727,
PE030730, PE030726, PE030725
GA-Pierce, GA-Wayne, GA-Brantley
PE-5861-1
5861
Thompson Hardwood, Inc.
3193.69
PE030923, PE030924, PE030925
GA-Wheeler
PE-5862-1
5862
Williams Hunting Lease
2169.19
PE030753, PE030754
GA-Bacon
PE-5863-1
5863
Comanche Hunting Club
1011.6
PE030744, PE030743, PE030742
GA-Appling
PE-5864-1
5864
Trevor Singleton
1958.23
PE030936, PE030935
GA-Telfair, GA-Jeff Davis
PE-5865-0
5865
Kelly Griffis
1655.43
PE030800, PE030799
GA-Ware
PE-5866-0
5866
Offerman Hunt Club
1819.38
PE030733, PE030731
GA-Pierce, GA-Brantley
PE-5867-0
5867
David Livingston
1155.96
PE030938, PE030937
GA-Telfair, GA-Wheeler
PE-5868-2
5868
Ten Mile Hunting Club
1333
PE030827
GA-Appling
PE-5869-0
5869
J.T. Byrd Lease
1395.91
PE030736
GA-Pierce
PE-5871-0
5871
Fernwood Hunting Club, Inc.
1302.43
PE030797, PE030798
GA-Ware
PE-5872-0
5872
Chuck Humphrey
1608
PE030804, PE030943, PE030803, PE030942
GA-Coffee
PE-5874-0
5874
Jason Gilliard
1210.72
PE030764, PE030763, PE030762
GA-Bacon
PE-5875-0
5875
Swamp Ga Trophy Bucks
1048.52
 
 
PE-5876-0
5876
Don Mccormick
1426.43
PE030737, PE030739, PE030738
GA-Appling
PE-5877-0
5877
Little Satilla Hunting Club
945.8
PE030722
GA-Pierce
PE-5878-0
5878
The Buck Stop Here
827
PE030930, PE030931
GA-Telfair
PE-5879-0
5879
Timber Ghost Hunting Club
978.13
PE030755, PE030756
GA-Bacon
PE-5880-1
5880
Red Oak Hunt Club
783.24
PE030779, PE030777A
GA-Appling
PE-5881-0
5881
Robert Westberry
697.62
PE030930
GA-Telfair
PE-5882-1
5882
New Lacy Hunting Club
732.54
PE030755
GA-Bacon
PE-5883-1
5883
David Bailey
804.39
PE030752
GA-Bacon
PE-5884-0
5884
Big Creek Hunting Club
647.85
PE030735
GA-Pierce



Schedule C - 19
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
PE-5885-0
5885
Steve Bennett
640.39
PE030760
GA-Bacon
PE-5886-0
5886
Victor Garrett
483.47
PE030782
GA-Ben Hill
PE-5887-0
5887
Southern Tines Club
520.07
PE030772
GA-Appling
PE-5889-0
5889
Zoo Hunting Club
488.08
PE030801
GA-Coffee
PE-5892-0
5892
Kenny Sapp
467.76
PE030741
GA-Appling
PE-5893-1
5893
Store Set Hunting Club
490.37
PE030734
GA-Pierce
PE-5894-5
5894
Greg Davis Lease
253
 
 
PE-5894-6
5894
Greg Davis Lease
253
PE030751
GA-Bacon
PE-5895-0
5895
Bruce Bailey
478.24
PE030750
GA-Bacon
PE-5896-1
5896
Wesley Hunting Club
206.4
PE030933
GA-Telfair
PE-5897-0
5897
144 Hunt Club
446.73
PE030826
GA-Appling
PE-5898-0
5898
Black Oak Hunting Club
106.17
PE030766, PE030765
GA-Bacon
PE-5899-1
5899
Trent Long
473.66
PE030796
GA-Ware
PE-5900-0
5900
Soggy Bottom Gun Club
406.86
PE030780
GA-Appling
PE-5901-0
5901
Lonnie Weaver
406.5
PE030781, PE030780
GA-Appling
PE-5903-0
5903
Whitetail Hunting Club
315.63
PE030927
GA-Telfair
PE-5904-0
5904
Rickey Corbitt
302.35
PE030928
GA-Telfair
PE-5905-0
5905
Buckeye Hunting Club
337.35
PE030771
GA-Appling
PE-5906-0
5906
Reggie Bell
332.85
PE030747
GA-Appling
PE-5907-0
5907
Peacock Hunting Club
320.23
PE030778
GA-Appling
PE-5908-1
5908
6 Point Hunting Club
308.86
 
 
PE-5908-2
5908
6 Point Hunting Club
308
PE030749
GA-Appling
PE-5910-1
5910
Woody Fowl Hunting Club
298.9
PE030773
GA-Appling
PE-5912-0
5912
Michael Franck
263.42
PE030921
GA-Wheeler
PE-5914-0
5914
Salt Spring Hunting Club
245.61
PE030767
GA-Ware
PE-5916-0
5916
Soggy Bottom
225.15
PE030761
GA-Coffee
PE-5917-0
5917
Gator Club
199.69
PE030748
GA-Appling
PE-5918-1
5918
Wesley Hunting Club
150.74
PE030929
GA-Telfair
PE-5919-1
5919
Piney Wood Hunting Club
164.57
PE030922
GA-Wheeler
PE-5920-0
5920
Otis Douglas
126.42
PE030758
GA-Bacon
PE-5921-1
5921
Buck's Lake Hunting
98
PE030770
GA-Appling
PE-5922-0
5922
Art Shuman
94.57
PE030776
GA-Appling
PE-6118-0
6118
Cornelius Farms Hunting Club
443.18
 
 
PE-6517-0
6517
Gibson Hunting Club
940.92
PE030795, PE030794
GA-Ware
PE-6518-0
6518
Turpentine Hunting Club
606.67
PE030786, PE030785
GA-Ware, GA-Bacon
PE-6521-0
6521
Paramore Hunting Club
106.18
PE030926
GA-Telfair
PE-6526-0
6526
Hightower Plantation Hunting Club
786.27
PE030792, PE030793
GA-Ware
PE-6539-0
6539
Hwy 121 Hunting Club
203.97
PE030745
GA-Appling
PE-6564-1
6564
Steve Young Hunting Club
4597.64
 
 
PE-6564-2
6564
Steve Young Hunting Club
4597
PE030789, PE030787, PE030791, PE030783, PE030788, PE030784, PE030790
GA-Ware
PE-6576-1
6576
Kville Hunting Club
282.71
PE030746
GA-Appling
PE-6577-0
6577
Tatum Hunting Club
522.51
PE030824
GA-Ware



Schedule C - 20
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
PE-6952-1
6952
JSA Hunting Club
623
PE030765, PE030768, PE030764
GA-Bacon, GA-Ware
PE-6961-0
6961
Wesley Hunting Club
212.17
PE030934
GA-Telfair
PE-7007-1
7007
Redwood
703.38
 
 
PE-7007-2
7007
Redwood Hunting Club
703
PE030765, PE030769, PE030768
GA-Bacon, GA-Ware
PE-7054-1
7054
Shady Oaks Hunt Club
333
PE030740
GA-Appling
PE-7056-0
7056
Airport Hunting Club
189.9
PE030774
GA-Appling
PE-11025-0
11025
Thompson Hardwood, Inc.
419
PE030924
GA-Wheeler
PE-11127-0
11127
Stitt Hunting Club
63
PE030827
GA-Appling
WH-2985-1
2985
White Oak Whitetails
93
WH030288
NC-Bladen
WH-5924-0
5924
Simmons Bay Hunting Club, Inc.
5296.58
WH030374, WH030376
NC-Columbus
WH-5925-0
5925
Pearce Hunting Club
3867.05
WH030398
SC-Florence
WH-5926-0
5926
Big Bay
3245.33
WH030386, WH030353
NC-Columbus
WH-5928-0
5928
Old Dock Hunting Club Inc.
3003.93
WH030364
NC-Columbus, NC-Brunswick
WH-5929-1
5929
Council Ridge Hunting Club
2959.77
 
 
WH-5929-2
5929
Council Ridge Hunting Club
2282
WH030338, WH030337, WH030340
NC-Columbus
WH-5930-2
5930
Cat Tail Bay Hunting Club
2452
WH030355, WH030361
NC-Columbus
WH-5931-0
5931
L.C. Clewis Hunting Club
3145.13
WH030357, WH030352, WH030345, WH030358
NC-Columbus
WH-5932-0
5932
Poor Boys Hunting Club
2095.93
WH030348, WH030359
NC-Columbus
WH-5933-1
5933
Seven Mile Hunting Club
6811
WH030358, WH030350, WH030342, WH030349, WH030356, WH030344, WH030343
NC-Columbus
WH-5935-0
5935
Woodstone Hunting Club, Inc.
532.18
WH030404, WH030400
SC-Florence, SC-Darlington
WH-5937-0
5937
Dothan Hunting Club
847.23
WH030380
NC-Columbus
WH-5938-0
5938
Bethany Hunting Club
756.09
WH030278, WH030280, WH030277
NC-Cumberland
WH-5939-0
5939
Buckhead Hunting Club, Inc.
712.31
WH030328
NC-Columbus
WH-5940-1
5940
Long Shot Hunting Club
701
 
 
WH-5940-2
5940
Job Site Hunting Club
701
WH030382, WH030383
NC-Brunswick
WH-5941-0
5941
Community Hunt Club
513
WH030393
SC-Florence
WH-5942-1
5942
Rowan Hunting Club
296.23
WH030276
NC-Bladen
WH-5943-1
5943
No Dog Club
626.67
WH030347
NC-Brunswick
WH-5944-0
5944
The New East Howellsville Htg & Fishing Club, Inc
592.38
WH030293
NC-Robeson
WH-5945-0
5945
Demir Bastug
449.3
WH030294
NC-Bladen
WH-5946-0
5946
Waccamaw River Swamp Hunting Club, Inc.
505.15
WH030336
NC-Columbus
WH-5947-0
5947
Elkton Hunting Club
472.23
WH030304
NC-Bladen
WH-5948-0
5948
Grissett Swamp
471.68
WH030367
NC-Columbus
WH-5949-0
5949
Long Bay Hunting Club
464.68
WH030379
NC-Brunswick
WH-5950-0
5950
Cameron Whisnant
284.14
WH030403
SC-Florence
WH-5951-0
5951
Finksters Hunt Club
300.49
WH030394
SC-Darlington
WH-5952-0
5952
Big Bay Hunting Club
432.73
WH030391
NC-Brunswick



Schedule C - 21
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
WH-5954-0
5954
Honey Hill Hunting Club, Inc.
371.97
WH030387, WH030336, WH030334
NC-Columbus
WH-5955-0
5955
Firebreak Hunting Club
276.26
WH030396
SC-Florence
WH-5956-2
5956
Bullard Hunting Club
341.01
WH030333, WH030332
NC-Columbus
WH-5957-0
5957
Cedar Bay Hunting Club
337.61
WH030316
NC-Columbus
WH-5958-0
5958
South Bladen Hunting Club, Inc.
294.52
WH030303
NC-Bladen
WH-5959-0
5959
Beaver Dam Hunt Club
279.41
WH030281
NC-Cumberland
WH-5960-0
5960
Briar Creek Hunting Club, Inc.
167.43
WH030309
NC-Columbus
WH-5961-1
5961
James McKenzie Hunting Club
199.78
 
 
WH-5961-2
5961
Danny Wilson Lease
199
WH030397
SC-Florence
WH-5963-3
5963
Randy Bumgarner Lease
82
WH030362
NC-Columbus
WH-5964-0
5964
John Stocks
219.7
WH030369
NC-Columbus
WH-5965-0
5965
David Gooden (c & D Hunting Club)
217.87
WH030297
NC-Bladen
WH-5966-0
5966
Hayes Hunt Club
212.46
WH030323, WH030321
SC-Dillon
WH-5967-0
5967
Winona Hunting Club
155.47
WH030398
SC-Florence
WH-5968-0
5968
Myrtle Head Hunting Club
78.19
WH030371
NC-Brunswick
WH-5969-0
5969
Balance Farm Hunting Club
1031.9
WH030285, WH030283
NC-Bladen, NC-Robeson
WH-5970-0
5970
Dale Sellers
183.36
WH030325
NC-Columbus
WH-5971-0
5971
West Hunting Club
168.94
WH030319
NC-Columbus
WH-5972-0
5972
Poderoso Club
174.41
WH030296
NC-Bladen
WH-5973-0
5973
Lee's Lake Hunting Club
170.57
WH030354
NC-Columbus
WH-5975-1
5975
242 Track Lease
157
WH030287
NC-Bladen
WH-5976-0
5976
White Marsh Hunting Club
148.16
WH030329
NC-Columbus
WH-5977-0
5977
Malpass Town Hunting Club
144.3
WH030330
NC-Columbus
WH-5978-0
5978
Jackie White
375.33
WH030385, WH030377
NC-Brunswick
WH-5979-0
5979
Cumbee's Club
127.78
 
 
WH-5979-1
5979
Register Lease
127
WH030388
NC-Columbus
WH-5981-0
5981
Tall Tines Hunting Club
116.59
WH030311
NC-Columbus
WH-5982-0
5982
David Freeman
76.9
WH030392
SC-Florence
WH-5983-0
5983
Plum Creek Hunting Club
98.72
WH030312
SC-Dillon
WH-5986-0
5986
Brass Hill Hunting Club
105.34
WH030302
NC-Pender
WH-5987-0
5987
Big "t" Hunt Club
89.28
WH030322
NC-Columbus
WH-5988-0
5988
Ray F. Baldwin
77.42
WH030313
NC-Columbus
WH-5989-0
5989
Blizzard Bay Club
76.52
WH030339
NC-Columbus, NC-Brunswick
WH-5991-0
5991
Ray Hunting Club
71.76
WH030363
NC-Columbus
WH-5992-0
5992
L.C. Clewis
99.2
WH030345
NC-Columbus
WH-5993-0
5993
Big Branch Hunting Club
66.8
WH030331
NC-Columbus
WH-5994-0
5994
Kenneth Willoughby
62.32
WH030299
NC-Robeson
WH-5996-0
5996
The Youseys
44.71
WH030307
NC-Bladen
WH-5997-0
5997
Lisbon
39.1
WH030301
NC-Bladen
WH-5999-0
5999
Darden Hunting Club
1073.46
WH030306
NC-Bladen
WH-6000-0
6000
Newton's Crossroads
151.75
WH030292
NC-Pender
WH-6525-0
6525
Jones Hunting Club
1591.84
WH030381
NC-Brunswick



Schedule C - 22
sf-3683812



--------------------------------------------------------------------------------





Hunt Leases
Lease
Serial
Club
Total Acres
Compartments
Counties
WH-6570-0
6570
Tower Mountain
198.45
WH030326
SC-Dillon
WH-6571-1
6571
Richardson Road Lease
66.15
WH030372
NC-Columbus
WH-6572-0
6572
Adam Branch Hunting Club
49.63
WH030314
NC-Columbus
WH-6574-0
6574
Harry Mclean Hunting Club
83.84
WH030308
NC-Robeson
WH-7002-0
7002
Vance Davis Hunt Club
104.37
WH030310
NC-Columbus
WH-7019-0
7019
James Rybak Hunting Club
98.32
WH030320
SC-Dillon
WH-11128-0
11128
Robert Stocks Lease
56.67
WH030378
NC-Columbus





Offices Lease
Agreement Title
Effective Date
Expiration Date
Address
Other Party
Lease Agreement
07/01/16
07/01/17
1100A Hwy. 71 South
Mena, Arkansas
Loren T. Whisenhunt and Linda J. Whisenhunt
Commercial Lease Agreement
01/15/15
12/31/18
1729 S. Georgia Pkwy. W
Waycross, Georgia
John E. Sasser







Schedule C - 23
sf-3683812



--------------------------------------------------------------------------------










SCHEDULE D


TIMBER SALE AGREEMENTS


Timber Sale Agreements
Agreement Type
Doc. Ref #
Office Location
Effective Date
Expiration Date
Other Party
Log Purchase Agreement
16388.00
Antlers
12/31/16
12/31/17
Huber Engineered Wood LLC
Log Purchase Agreement
16866.00
Antlers
01/01/16
12/31/16
Weyerhaeuser NR Company
Log Purchase Agreement
17924.00
Antlers
06/22/16
10/01/16
Weyerhaeuser NR Company
Log Purchase Agreement
17942.00
Antlers
11/01/15
10/31/18
International Paper
Log Sales
15295.00
Monticello
01/01/16
12/31/16
Anthony Forest Products Company
Log Sales
15296.00
Monticello
01/01/16
12/31/16
Anthony Timberlands, Inc.
Log Sales
15302.00
Monticello
01/01/16
12/31/16
Idaho Timber of Carthage, LLC
Log Sales
15304.00
Monticello
01/01/16
12/31/16
LTY Operations
Log Sales
15305.00
Monticello
01/01/16
12/31/16
Maximum Forestry, LLC
Log Sales
15307.00
Monticello
01/01/16
12/31/16
Timber Logistics, Inc.
Log Sales
15307.00
Monticello
01/01/16
12/31/16
Timber Logistics, Inc.
Log Sales
15309.00
Monticello
01/01/16
12/31/16
West Fraser Inc
Log Sales
15310.00
Monticello
01/01/16
12/31/16
WLS Sawmill, Inc.
Log Sales
15334.00-15334.01
Antlers
01/01/16
12/31/16
Huber Engineered Wood LLC
Log Sales
15366.00-15366.02
Antlers
01/01/16
12/31/16
West Fraser Inc
Log Sales
15562.00
Monticello
01/01/16
12/31/16
McFarland Cascade Holdings, Inc.
Log Sales
15698.00
Antlers
01/05/16
12/31/16
Tedder Brothers INC.
Log Sales
15708.00
Wilmington
01/01/16
01/01/17
Langdale Forest Products
Log Sales
15718.00
Wilmington
01/04/16
01/01/17
Gilman Building Products, LLC
Log Sales
15731.00-15731.07
Flowood
01/01/16
12/31/16
Westervelt Pellet 1, LLC
Log Sales
15745.00-15745.01
Wilmington
01/01/16
12/31/16
Cox Industries, Inc.
Log Sales
15875.00
Antlers
01/01/16
12/31/16
Julian Lumber Company Inc.
Log Sales
15887.00
Flowood
01/01/16
12/31/16
Brown Wood Preserving Co Inc
Log Sales
15890.00
Flowood
01/01/16
12/31/16
Southeastern Timber Products, LLC
Log Sales
15898.00
Antlers
01/05/16
12/31/16
Tedder Brothers, Inc.
Log Sales
15958.00
Wilmington
01/18/16
01/01/17
Klausner Lumber One, LLC
Log Sales
15959.00-15959.01
Wilmington
01/01/16
12/31/16
West Fraser Inc
Log Sales
15998.00-15998.01
Flowood
01/01/16
12/31/16
Hankins Lumber Co., Inc.
Log Sales
16010.00
Wilmington
01/03/16
12/31/16
Chestnutt Logging



Schedule D - 1
sf-3683812



--------------------------------------------------------------------------------





Timber Sale Agreements
Agreement Type
Doc. Ref #
Office Location
Effective Date
Expiration Date
Other Party
Log Sales
16479.00-16479.01
Wilmington
03/02/16
09/30/16
IVP Forest Products LLC
Log Sales
16642.00-16642.04
Flowood
01/01/16
12/31/16
Georgia Pacific WFS LLC
Log Sales
16975.00
Wilmington
04/27/16
04/27/17
Canfor Southern Pine, Inc.
Log Sales
17154.00
Flowood
05/11/16
12/31/16
Rives and Reynolds Lumber Co., Inc.
Log Sales
17155.00
Flowood
05/11/16
12/31/16
Attala Hardwoods
Log Sales
17277.00
Wilmington
05/24/16
12/31/16
Edwards Timber Company, Inc.
Log Sales
17313.00
Wilmington
05/31/16
12/31/16
Westrock CP, LLC
Log Sales
17314.00
Wilmington
05/31/16
12/31/16
Westrock CP, LLC
Log Sales
17617.00
Antlers
07/07/16
12/31/16
Teal-Jones Lumber LLC
Log Sales
17767.00
Wilmington
07/20/16
12/31/16
New South Lumber Company, Inc. A Division of Canfor
Log Sales
14858.00-14858.01
Wilmington
10/12/15
03/31/17
New South Lumber Company, Inc. A Division of Canfor
Log Sales
14891.00-14891.01
Wilmington
10/12/15
03/31/17
New South Lumber Company, Inc. A Division of Canfor
Log Sales
15256.00-15256.02
Monticello
12/02/15
12/02/16
Drax Biomass Inc.
Log Sales
15294.00-15294.01
Monticello
01/01/16
12/31/16
AA Land & Timber, Inc.
Log Sales
15297.00-15297.05
Monticello
01/01/16
12/31/16
Clearwater Paper Corporation
Log Sales
15303.00-15303.01
Monticello
01/01/16
12/31/16
Interfor U.S. Inc.
Log Sales
15306.00-15306.01
Monticello
01/01/16
12/31/16
Potlatch Land and Lumber, LLC
Log Sales
15308.00-15308.01
Monticello
01/01/16
12/31/16
West Fraser Inc
Log Sales
15702.00-15702.01
Wilmington
01/04/16
01/01/17
Georgia Biomass, LLC
Log Sales
15705.00-15705.05
Wilmington
01/03/16
01/01/17
GP Cellulose GmbH
Log Sales
15711.00-15711.01
Wilmington
01/01/16
01/01/17
HWP Procurement
Log Sales
15717.00-15717.01
Wilmington
01/01/16
01/01/17
Interfor US, Inc.
Log Sales
15729.00-15729.01
Wilmington
01/04/16
01/01/17
Rayonier Performance Fibers, LLC
Log Sales
15740.00-15740.01
Wilmington
01/04/16
01/01/17
Beach Timber Company, Inc.
Log Sales
15741.00-15741.02
Wilmington
01/01/16
09/30/16
New South Lumber Company, Inc. A Division of Canfor
Log Sales
15742.00-15742.02
Wilmington
01/01/16
09/30/16
New South Lumber Company, Inc. A Division of Canfor



Schedule D - 2
sf-3683812



--------------------------------------------------------------------------------





Timber Sale Agreements
Agreement Type
Doc. Ref #
Office Location
Effective Date
Expiration Date
Other Party
Log Sales
15815.00-15815.01
Monticello
01/01/16
12/31/16
Evergreen Packaging, Inc.
Log Sales
15850.00-15850.13
Monticello
01/01/16
12/31/16
Georgia Pacific WFS LLC
Master Supply Agreement
16459.00-16459.01
Wilmington
03/01/16
02/28/19
WestRock CP LLC
Pay As Cut
10344.00-10344.02
Monticello
10/28/14
09/30/16
Georgia-Pacific, LLC
Pay As Cut
10345.00-10345.02
Monticello
10/28/14
09/30/16
Georgia-Pacific, LLC
Pay as Cut
11855.00-11855.01
Flowood
01/29/15
12/30/16
Timberland Harvesters LLC
Pay as Cut
14158.00-14158.01
Monticello
07/20/15
12/31/16
Regions Forest Services, LLP
Pay as Cut
14288.00-14288.02
Antlers
08/05/15
12/31/16
Battles Forestry LLC
Pay as Cut
14456.00
Wilmington
08/28/15
08/28/16
Edwards Timber Company, Inc.
Pay as Cut
14790.00-14790.01
Monticello
10/06/15
12/31/16
Timber Logistics, Inc.
Pay as Cut
14909.00-14909.01
Flowood
10/20/15
10/20/16
Timberland Harvesters LLC
Pay as Cut
15195.00
Antlers
11/20/15
12/31/16
Battles Forestry LLC
Pay as Cut
15291.00-15291.02
Flowood
12/08/15
12/31/16
Timberland Harvesters LLC
Pay as Cut
15412.00
Antlers
12/28/15
12/31/16
Battles Forestry LLC
Pay as Cut
15638.00-15638.02
Flowood
12/30/15
12/31/16
Timberland Harvesters LLC
Pay as Cut
15948.00
Antlers
01/20/16
12/31/16
Battles Forestry LLC
Pay as Cut
15992.00
Wilmington
01/15/16
12/01/16
Canal Wood LLC
Pay as Cut
16568.00-16568.01
Antlers
03/18/16
03/18/17
Battles Forestry LLC
Pay as Cut
16569.00-16569.01
Antlers
03/18/16
03/18/17
Battles Forestry LLC
Pay as Cut
16670.00
Antlers
04/01/16
12/31/16
Pannell Chipping Inc
Pay as Cut
17136.00
Antlers
05/10/16
12/31/16
Battles Forestry LLC
Pay as Cut
17137.00
Antlers
05/10/16
12/31/16
Battles Forestry LLC
Pay as Cut
17138.00
Antlers
05/10/16
12/31/16
Battles Forestry LLC
Pay as Cut
17276.00
Antlers
06/01/16
12/31/16
West Fraser Inc
Pay as Cut
17326.00-17326.01
Flowood
05/30/16
12/30/16
Timberland Harvesters LLC
Pay as Cut
17366.00
Wilmington
06/07/16
06/07/17
Palmetto Pulpwood & Timber, Inc.
Pay as Cut
17400.00
Wilmington
06/08/16
06/08/17
Edwards Timber Company, Inc.
Pay as Cut
17687.00
Flowood
07/13/16
12/30/16
Timberland Harvesters LLC
Pay as Cut
17728.00
Wilmington
07/21/16
07/21/17
Beach Timber Company, Inc.



Schedule D - 3
sf-3683812



--------------------------------------------------------------------------------





Timber Sale Agreements
Agreement Type
Doc. Ref #
Office Location
Effective Date
Expiration Date
Other Party
Pay as Cut
17729.00
Wilmington
07/21/16
07/21/17
Beach Timber Company Inc
Pay As Cut
17793.00
Antlers
08/01/16
12/31/16
West Fraser Inc
Pay as Cut
17803.00
Antlers
08/01/16
12/31/16
Battles Forestry LLC
Pay as Cut
17849.00
Wilmington
08/08/16
12/31/16
Murray Forestry, Inc.
Pay as Cut
17851.00
Flowood
08/08/16
12/30/16
Lovorn Logging, Inc.
Pay as Cut
17856.00
Wilmington
08/08/16
08/08/17
Canal Wood LLC
Pay as Cut
17866.00
Wilmington
08/15/16
08/15/17
Palmetto Pulpwood & Timber, Inc.
Pay as Cut
17870.00
Wilmington
08/08/16
12/31/16
Beach Timber Company, Inc.
Pay as Cut
17902.00
Flowood
08/16/16
12/30/16
Wade Byars Logging LLC
Pay as Cut
17923.00-17923.01
Flowood
08/18/16
06/30/17
Lovorn Logging, Inc.
Pay as Cut
17925.00
Flowood
08/19/16
06/30/17
Wade Byars Logging LLC
Product Purchase Contract
15827.00
Antlers
01/01/16
12/31/16
Weyerhaeuser NR Company
Wood Purchase Agreement
6538.00
Wilmington
01/01/14
12/31/16
West Fraser Inc









Schedule D - 4
sf-3683812



--------------------------------------------------------------------------------






SCHEDULE E


OPERATING ASSETS
Equipment
e1.jpg [e1.jpg]


Schedule E - 1
sf-3683812



--------------------------------------------------------------------------------





e2.jpg [e2.jpg]


Schedule E - 2
sf-3683812



--------------------------------------------------------------------------------





e3.jpg [e3.jpg]


Schedule E - 3
sf-3683812



--------------------------------------------------------------------------------





e4.jpg [e4.jpg]


Schedule E - 4
sf-3683812



--------------------------------------------------------------------------------





e5.jpg [e5.jpg]


Schedule E - 5
sf-3683812



--------------------------------------------------------------------------------





Vehicles


e6.jpg [e6.jpg]


Intangible Property


All rights, warranties, guaranties, contracts, permits and approvals
(governmental or otherwise), maps, surveys, plans, specifications, drawings,
renderings and trade names, along with all copyrights, trademarks, logos,
graphics (including, without limitation, any signage, promotional materials and
websites) and other rights with respect to the “Southern Diversified” and
“Southern Diversified Timber” name(s) or derivatives thereof.




Schedule E - 6
sf-3683812



--------------------------------------------------------------------------------






SCHEDULE F


FAIR MARKET VALUE OF
THE NOTE AND THE PROPERTIES




FMV - Timber
775,000,000
FMV - Note
846,113,735





Schedule F - 1
sf-3683812



--------------------------------------------------------------------------------






SCHEDULE G


PERMITTED EXCEPTIONS


(a)     Restrictions on the ability to build upon or use real property imposed
by any current or future development standards, building or zoning ordinances or
any other law;


(b)     To the extent a tract is bounded or traversed by a river, stream, branch
or lake: (i) the rights of upper and lower riparian owners and the rights of
others to navigate such river or stream to the extent it is navigable; (ii) the
right, if any, of neighboring riparian owners and the public or others to use
any public waters or the rights, if any, of the public to use the beaches or
shores for recreational purposes; (iii) any claim of lack of title to real
property formerly or presently comprising the shores or bottom of navigable
waters or as a result of the change in the boundary due to accretion or
avulsion; and (iv) any portion of real property which is sovereignty lands and
other lands which may lie beneath the ordinary high water mark of navigable
rivers as established as of the date the state in which such land is located was
admitted to the United States;
 
(c)     To the extent any portion of real property is bounded or traversed by a
public road, the rights of others in and to any portion of the real property
that lies within said road;
 
(d)     Railroad tracks and related facilities, if any, and related railroad
easements or rights of way, if any, traversing real property and the rights of
railroad companies to any tracks, siding, ties and rails associated therewith;


(e)     All restrictions on the use of real property due to environmental laws,
conservation easements of record, or the habitat conservation plans or similar
agreements entered into by the Company or its predecessor other than those which
individually or in the aggregate would have a material adverse effect on the use
and enjoyment of the real estate or any portion thereof or would prevent or
restrict in any material manner the continued ability to commercially harvest
timber thereon;
 
(f)     All ad valorem property taxes for the tax period during which the
Closing occurs and all subsequent tax periods, including any additional or
supplemental taxes that may result from a reassessment of real property, and any
potential roll-back or greenbelt type taxes related to any agricultural, forest
or open space exemption which is subject to recapture pursuant to state Laws;


(g)     Liens for property taxes not yet due and payable;


(h)     Easements, discrepancies or conflicts in boundary lines, shortages in
area, encroachments or any other facts which a current and accurate survey of
the real property would disclose, other than those that, individually or in the
aggregate, would prevent or restrict in any material manner the continued
ability to commercially harvest timber on the affected parcel in substantially
the same manner as such harvesting is currently conducted;


(i)     All oil, gas and other minerals as may have been previously reserved by
or conveyed to others and any mineral leases concerning the mineral estate of
the Timberlands;


Schedule G - 1
sf-3683812



--------------------------------------------------------------------------------







(j)     Rights, if any, relating to the construction and maintenance in
connection with any public utility of wires, poles, pipes, conduits and
appurtenances thereto, on, under, above or across the real property;
 
(k)     Rights of others under any of the Purchased Contracts, the Timberland
Leases, the Real Property Leases or the Personal Property Leases;
 
(l)     All matters previously disclosed to the Subsidiary by the Company in
writing.
 
(m)     Any claim of lack of access rights to any portion of the owned
timberlands where (i) permission to access has been granted verbally or (ii) the
Company has otherwise historically enjoyed access;


(n)     Any condemnations in respect of the Timberlands;


(o)     With respect to any leasehold interest, any covenants, obligations, use
restrictions and other terms set forth in the relevant Lease; and


(p)     Any easements, covenants, use restrictions, zoning restrictions,
boundary line disputes, encroachments and other third-party rights affecting
real estate or any material portion thereof not described in items (a) through
(o) above and which, individually or in the aggregate, would not prevent or
restrict in any material manner the continued ability to commercially harvest
timber thereon.




Schedule G - 2
sf-3683812



--------------------------------------------------------------------------------






EXHIBIT A


FORM OF
DESIGNATION OF TAX MATTERS PARTNER
FOR SOUTHERN DIVERSIFIED TIMBER, LLC


The undersigned members (the “Members”) of Southern Diversified Timber, LLC, a
Delaware limited liability company (the “LLC”), declare this statement to be a
designation of a new Tax Matters Partner (“TMP”) for the LLC’s taxable years
ending on December 31 of 2010, 2011, 2012, 2013, 2014, and 2015. The LLC is
classified as a partnership for United States federal income tax purposes. The
Members have owned all of the LLC’s capital and profits interests at all times
since the formation of the LLC in 2008. Each of the Members is treated as a
member-manager of the LLC pursuant to Treas. Reg. § 301.6231(a)(7)-2(b)(3), and
therefore is treated as a general partner of the LLC pursuant to Treas.
Reg. § 301.6231(a)(7)-2(a) for purposes of applying I.R.C. § 6231(a)(7) and
Treas. Reg. § 301.6231(a)(7)-1. In accordance with Treas.
Reg. § 301.6231(a)(7)-1(l)(1)(v)(B), the previous TMP designations for the
above-mentioned taxable years are superseded hereby. In accordance with Treas.
Reg. § 301.6231(a)(7)-1(e), the Members set forth the following information
concerning the designation:


1.    Partnership: xxxxxxxxxxxxxxxxxxxxSouthern Diversified Timber, LLC
One S.W. Columbia Street, Suite 1700
Portland, OR 97258
TIN: 26-3426590


2.    Tax Matters Partner: xxxxxxxxxxxxxPlum Creek Timber Operations I, LLC
601 Union Street, Suite 3100
Seattle, WA 98101
TIN: 41-2175487


3.    Taxable years of designation: xxxxxxDecember 31, 2010
December 31, 2011
December 31, 2012
December 31, 2013
December 31, 2014
December 31, 2015


The undersigned Members, comprising all of the members of the LLC, have executed
this designation of Tax Matters Partner for the specified taxable years.


Exhibit A - 1
sf-3683812

--------------------------------------------------------------------------------







xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxPROFITS
MEMBERS:xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxINTEREST:


TCG Member, LLC,xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx90.91%
a Delaware limited liability company


By:    Campbell Opportunity Timber Fund VI-A, L.P.,
a Delaware limited partnership
its sole member


By:    Campbell Opportunity Timber Fund VI GP, LLC,
a Delaware limited liability company
its general partner


By:    Campbell Global, LLC,
a Delaware limited liability company
its managing member


By:xxxx______________________xxxxxxxx_____________
Name:xxxxxxxxxxxxxxxxxxxxxxxxxDate
Title:


Plum Creek Timber Operations I, L.L.C.,xxxxxxxxxxxxxxxxxx9.09% (+ preferred
return)
a Delaware limited liability company


By:    Plum Creek Timberlands, L.P.,
a Delaware limited partnership
its managing member
        
By:    Plum Creek Timber I, L.L.C.,
a Delaware limited liability company
its general partner


By:    Weyerhaeuser Company,
a Washington corporation
its sole managing member


By:xxxx______________________xxxxxxxx_____________
Name:xxxxxxxxxxxxxxxxxxxxxxxxxDate
Title:












Exhibit A - 2
sf-3683812



--------------------------------------------------------------------------------





This designation of a new Tax Matters Partner of Southern Diversified Timber,
LLC is hereby acknowledged by the non-member manager of the LLC.


MANAGER:


TCG / SOUTHERN DIVERSIFIED MANAGER, LLC,
a Delaware limited liability company


By:     Campbell Global, LLC,
a Delaware limited liability company
Its managing member


By:xxxx______________________xxxxxxxx_____________
Name:xxxxxxxxxxxxxxxxxxxxxxxxxDate
Title:








Exhibit A - 3
sf-3683812

